               Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 1 of 118


AO88B (Rev.02114)SubpoenatoProduceDocuments,Information,orObjectsortoPermitlnspectionofPremisesinaCivilAction


                                   UNrrBn SrarBs DrsrnICT CoURT
                                                                     for the
                                                     Northern District of Georgia

                      Richard Burnett
                                                                         )
                           Plaintiff                                     )
                                                                                CivilActionNo.            1:20-CV-03959-ELR
                                                                         )
                                                                         )
                    Amazon.com, et al                                    )
                          Defendant                                      )

                     SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                       OR TO PERMIT INSPECTION OF PREMISES IN A CTVIL ACTION

To                                         Local 926-lnternational Union of Operating Engineers
                                                     6521 Dale Road, Rex, GA 30273
                                                  Q,{ame   of person to whom this subpoena is directed)

     6production; YOIJ ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See "Exhibit A" attached.



 Place: gsy1,1ins parnell & Young, LLP                                            Date and Time
        303 Peachtree Street, NE, Suite 4000                                                          06114120215:00 pm
        Atlanta, Georgia

     J  Inspection of Premises. YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may insp-ct, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place                                                                           Date and Time




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.

Dare:       0512112021

                              CLERKOFCOURT
                                                                                     OR                                  W
                                       Signature of Clerk or Depuly Clerk                                       Attorney's signature


The name, address, e-mail address, and telephone number of the attorney representing                       (name of party)     Amazon.com, lnc

and Amazon.com S ervices. LLC                                                             ,   who issues or requests this subpoena, are:
Willie C. Ellis, Jr.; 303 Peachtree St., NE, Suite 4000, Atlanta, Georgia 30308-3243 ; wel is@hpyl aw.com ; 404-6 1 4-7 400
                                                                                                            I




                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, anotice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P' as(a)(a).
                   Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 2 of 118

AO88B (Rev.02l14)SubpoenatoProduceDocuments,Information,orObjectsortoPermitlnspectionofPremisesinaCivilAction(Page2)

CivilActionNo. 1:20-CV-03959-ELR

                                                      PROOF OF SERVICE
                      (This section should not be ftled with the court unless required by Fed R. Civ. P. 45)

            I received this subpoenafor   @ame of individual and title, if any)

on (date)


            /L"*.d       the subpoena by delivering a copy to the named person as follows:
            Certified Mail, Return Receipt
                                                                                  on   (date)                            ;or
            il   I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                 0.00           for travel and $            0.00           for services, for atotal   of$         0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                           Server's signature



                                                                                        Printed name and title




                                                                                           Server's address


Additional information regarding attempted service, etc.
                  Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 3 of 118

AO88B (Rev.02114)SubpoenatoProduceDocuments,Information,orObjectsortoPermitlnspectionofPremisesinaCivilAction(Page3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                            lzlllls)
(c) Place of Compliance.                                                               (ii) disclosing an unretained expert's opinion or information that does
                                                                                  not describe specific occurrences in dispute and results from the expert's
  (l) For a Tfial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
person to attend a trial, heming, or deposition only as follows:                     (C) Specifying Conditions as an Altemative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or              described in Rule a5(d)(3)(B), the court may, instead ofquashing or
regularly hansacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly       conditions ifthe serving party:
transacts business in person, ifthe person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                     otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial              (ii) enswes that the subpoenaed person will be reasonably compensated.
expense.
                                                                                  (e) Duties in Responding to a Subpoena.
  Q) For Othet Discovery. A subpoena may command:
   (A) production ofdocuments, electronically stored information, or               (l) Producing Documents or Elecfionlcally Stored Information. T\ese
tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
  (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course ofbusiness or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Formfor Producing Electronically Stored Information Not Specified.
  (l) Avoiding andue Bwden or Expense; Sanctions. Aparty or attorney              Ifa subpoena does not speciry a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. T\e
enforce this duty and impose an appropriate sanction-which may include            person responding need not produce the same electonically stored
lost earnings and reasonable attomey's fees--on a party or attomey who            information in more than one form.
fails to comply.                                                                     (D) Inaccessible Electronically Stored Information The person
                                                                                  responding need not provide discovery ofelectronically stored information
  (2) Command to Produce Materials or Permit Inspection,                          from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                     ofundue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection ofpremises, need not appear in person at the place of       reasonably accessible because ofundue burden or cost. Ifthat showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources ifthe
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible            26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attomey designated
in the subpoena a written objection to inspecting, copying, testing, or           (2\ Claiming Privilege or Protection,
sampling any or all of the materials or to inspecting the premises--or to          (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. Ifan objection is made,            (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party       tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. Ifinformation produced in response to a
      (ii) These acts may be required only as directed in the order, and the      subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer from     trial-preparation material, the person making the claim may notiry any party
significant expense resulting from compliance.                                    that received the information ofthe claim and the basis for it. After being
                                                                                  notified, a party must promptly retum, sequester, or destroy the specified
 (3) Quashing or Modifying a Sabpoenu                                             information and any copies it has; must not use or disclose the information
  (A) When Required On timely motion, the court for the district where            until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modifr a subpoena that:                      information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure ofprivileged or other protected matter, ifno       resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required-and also, after a
subpoen4 the court for the district where compliance is required may, on          motion is transfened, the issuing court-may hold in contempt a person
motion, quash or modiff the subpoena ifit requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or




                                        For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
          Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 4 of 118




                          EXHIBIT    66A''   TO SUBPOENA

    EMPLOYER: Local 926   International Union of Operating Engineers
                        -
          LOCATION: 6521 Dale Road, Rex, Georgia 30273
           Re: Richard Janssen Burnett; Birth Year: 1981

         NOTE A: These requests shall include any documents in the possession or

control of you, your agents, representatives, and, unless privileged, your attorney of

record.

         NOTE B: These requests are continuing in nature so as to require you to

produce supplemental documents as soon as you, your investigators, representatives,

andlor agents obtain same or access to same in accordance with the Federal Rules    of

Civil Procedure

         NOTE C: The term "documents" refer to all documents and tangible things

subject to discovery under the Federal Rules of   Civil Procedure, including, but not

limited to, any written, printed, typed or recorded material,        correspondence,

memoranda, notes, reports, ledgers, books, drawings, blueprints, surveys, plats,

graphs, contracts, bids, proposals, invoices, receipts, diaries, desk calendars, notes

of telephone conversations or other communications, videotapes, audiotapes, or

transcriptions thereof, microfilm, photographs, slides, computer diskettes, hard

drives, tape backups and other information and data storage devices, electronic mail,

computerized data bases, and all other data compilations from which information

can be obtained. Documents also include any copy of which a comment, notation or



1319127tv.2
         Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 5 of 118




other addition has been made or which has been otherwise altered or changed in any

other manner.

         NOTE D: If you claim that any documents are lost, destroyed or privileged,

(i) identifu and describe    each such document by date, author, and recipient, (ii)

provide a brief summary of its contents, and (iii) state the privilege(s) asserted.

         The requested documents are as follows:

                                             1




         A copy of your entire personnel file, including but not limited to applications,

reviews, wages/hourly rates, overtime PaY, per diems, bonuses, evaluations,

insurance, certifications, communications with or about the above-named employee,

benefits, health insurance and/or other medical information, disability or injury

claims, discipline history, complaints and leaves of absences for Richard Janssen

Burnett.

                                            2.

         Copies of all documents speciffing any and all cranes, equipment, andlot

heavy machinery operated          by Richard Janssen Burnett with Local 926-
International Union of Operating Engineers.
                                             .,
                                             J


         Any and all documentation describing the job duties, physical requirements,

job   descriptions, and   job title of Richard Janssen Burnett with Local 926-


l3l9l27lv.2
        Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 6 of 118




International Union of Operating Engineers

                                        4

        Any and all other records and/or accounting/personnel/claim documents in

your possession related to your professional association, union, employment and/ or

membership and including any documents to add or separate Richard Janssen

Burnett from any employment or policy.




l3l9l27lv.2
        Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 7 of 118




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 RICHARD BURNETT,                         )
                                          )
                 Plaintiff,               )
                                          )           CIVI    ACTION FILE NO.
 V                                        )           7:20-cv-03959-ELR
                                          )
 AMAZON.COM, INC.;                        )
 AMAZON.COM SERVICES,                     )
 LLC; BRASK PET SUPPLY;                   )
 AND DOES 1-50                            )
                                          )
                 Defendants.              )

              RESPONSE TO SUBPOENA TO PRODUCE DOCUMENTS.
                  INF''ORMATION. OR OBJECTS OR TO PERMIT
                          INSPECTION OF PREMISES

          COMES NOV/, LOCAL 926.INTERNATIONAL UNION OF

OPERATING ENGINEERS, and responds to the Subpoena, as follows:

Please indicate the appropriate response below:

          t I   Copies of the requested materials have been attached.

          t I   The materials requested   will   be produced at the designated address.

          t ]   The materials requested do not exist.

                                      AF'FIDAVIT

         Personally appeared before me, an officer authorized by law to administer

oaths, came                                               , who after   being duly sworn

states under oath as follows: that he/she is the records custodian for      LOCAL926-



1319127tv.2
        Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 8 of 118




INTERNATIONAL UNION OF OPERATING ENGINEERS; that any and all

copies attached hereto are true and correct copies; made at or near the time of the

described acts, events, conditions, opinions,        or diagnoses; made by, or from
information transmitted    by, a person with personal knowledge and a         business

duty to report; kept in the course of a regularly conducted business activity; and it

was the regular practice of the business activity to make the memorandum, report,

record, or data compilation; and that the attached constitutes all responsive materials

requested.

          Dated this   _   day   of                        202t.



                                        Records Custodian for
                                        LOCAL 926.INTERNATIONAL UNION
                                        OF' OPERATING ENGINEERS
                                        Name:


                                                         (Print)
Sworn to and subscribed before me
this  _   day of                  2021


Notary Public




                                      Page 2   of2

1319127lv.2
      Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 9 of 118




                  IN THE UNTTED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

RIC}IARD BURNETT,                      )
                                       )
                 Plaintiff,            )
                                       )      CIVL ACTION FILE NO.
V                                      )      1:20-cv-03959-ELR
                                       )
AMAZON.COM, INC.;                      )
AMAZON.COM SERVICES,                   )
LLC; BRASK PET SUPPLY;                 )
AND DOES 1-50,                         )
                                       )
                 Defendants            )


                              CERTIFICATE OF SERVICE

         I    HEREBY CERTIFY that the within and foregoing DEFENDANT

AMAZON.COM, INC.'S SUBPOENA                  TO    PRODUCE DOCUMENTS,

INFORMATIOI\, OR OBJECTS OR TO PERMIT INSPECTION OF

PREMISES TO LOCAL 926.INTERNATIONAL UNION OF OPERATING

ENGINEERS was served by depositing in the United States Mail a copy of same in

an envelope with adequate postage thereon, addressed as follows:

       Frank M. Gaither, Jr.                       William A. Levin
 LAW OFFICES OF MoLAUGHLIN &                      Angela J. Nehmens
                   REAM                      LEVIN SIMES ABRAMS, LLP
    365 North Interstate Pkwy, Suite 375   1700 Montgomery Street, Suite 2500
              Atlanta, Georgia 30339         San Francisco, Califo rnia 9 4 1 |   I




l3l9l27lv.2
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 10 of 118




              David A. Sleepy
          CATHY & STRAIN,LLC
               P.O. Box 689
           Cornelia, Georgia 3053 I

         DATED this 2l st day of MaY , 2021

                                          HAWKINS PARNELL
                                           & YOUN6 LLP

                                                         W
                                          Willie C. Ellis Jr.
303 Peachtree Street, NE, Suite 4000      Georgia Bar No. 246116
AtIanta, GA 30308                         Mark Coleman Walker Jr.
Tel: (404) 614-7400                       Georgia Bar No. 688704
wellis(Ehpvlaw.com                        Counsel "fo, D"f"ndants Amazon'com,
cwalker@hovlaw.com                        Inc. and Amazon.com Services, LLC




1319127lv.2
                 Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 11 of 118

 AO 88B (Rev. 02l14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                        UNnBr SrarBs DIsrrucr CoURT
                                                                            for the
                                                            Northern District of Georgia

                          Richard Burnett
                                                                               )
                                Plaintiff                                      )
                                                                                        CivilActionNo.           1:20-CV-03959-ELR
                                                                               )
                                                                               )
                       Amazon.com, et al                                       )
                               Defendant                                       )

                         SUBPOENA TO PRODUCE DOCUMENTS,INFORMATTON, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CtV[ ACTION

 To:                                                        Maxim Crane Works, L.P.
                                            1560 Veterans Memorial Highway, S.E., Mableton, GA 30126
                                                        (Name of person to whom this subpoena is directed)

       6   Production; YOIIARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See "Exhibit A" attached.



  Place: gsy,,pins parnell & young, LLp                                                  Date and Time
         303 Peachtree Street, NE, Suite 4000                                                                 0G114120215:00 pm
         Atlanta, Georgia

       JInspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises,land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                Date and Time:




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:         0512112021

                                   CLERKOFCOURT
                                                                                            OR

                                            Signature of Clerk or Deputy Clerk                                        Attorney's signature


The name, address, e-mail address, and telephone number of the attorney representing                              (name of party)    Amazon.com, lnc.
and Amazon.com Services, LLC                                                                     , who issues or requests this subpoena, are
Willie C. Ellis, Jr.; 303 Peachtree St., NE, Suite 4000, Atlanta, Georgia 30308-3243;wellis@hpylaw.com; 404-614-7400

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. as(a)(a).
                     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 12 of 118


AO88B (Rev.02114)SubpoenatoProduceDocuments,lnformation,orObjectsortoPermitlnspectionofPremisesinaCivilAction(Page2)

Civil Action No. 1 :20-CV-03959-ELR

                                                        PROOF OF SERVICE
                        (This section should not be Jiled with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for     (name of individual and title, if any)

on (date)


            /    t   ."*.d   the subpoena by delivering a copy to the named person as follows
            Certified Mail, Return Receipt
                                                                                      on (date)                               or

            fl   I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                    0.00          for travel and $             0.00          for services, for   a total   of$        0.00



            I declare under penalty of pedury that this information is true.


Date
                                                                                             Server's signature



                                                                                           Printed name and title




                                                                                              Server's address


Additional information regarding attempted service, etc
    Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 13 of 118




                         EXHIBIT    66A''   TO SUBPOENA

               EMPLOYER: Maxim Crane Works, L'P'
     LOCATION: 1560 Veterans Memorial Hwy SE, Mableton, GA 301'26
            Re: Richard Janssen Burnett; Birth Year: 1981

         NOTE A: These requests shall include any documents in the possession or

control of you, your agents, representatives, and, unless privileged, your attorney of

record

         NOTE B: These requests are continuing in nature so as to require you to

produce supplemental documents as soon as you, your investigators, representatives'

andlor agents obtain same or access to same in accordance with the Federal Rules
                                                                                   of

Civil Procedure.

         NOTE C: The term "documents" refer to all documents and tangible things

subject to discovery under the Federal Rules of Civil Procedure, including, but not

limited to, any written, printed, typed or recorded material, correspondence,

memoranda, notes, reports, ledgers, books, drawings, blueprints, Surveys' plats,

graphs, contractso bids, proposals, invoices, receipts, diaries, desk calendars, notes

of telephone conversations or other communications, videotapes, audiotapes' or

transcriptions thereof, microfilm, photographs, slides, computer diskettes, hard

drives, tape backups and other information and data storage devices, electronic mail,

computerized databases, and all other data compilations from which information

can be obtained. Documents also include any copy of which a comment, notation
                                                                              or




13190344v.3
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 14 of 118




other addition has been made or which has been otherwise altered or changed in any

other manner.

         NOTE D: If you claim that any documents are lost, destroyed or privileged,

(i) identiff   and describe each such document by date, author, and recipient, (ii)

provide a brief summary of its contents, and (iii) state the privilege(s) asserted.

         The requested documents are as follows:

                                             1.


         A copy of your entire personnel file, including but not limited to applications,

reviews, wages/hourly rates, overtime PaY, per diems, bonuses, evaluations,

certifications, benefits, health insurance andlor other medical information, disability

or injury claims, discipline history, complaints and leaves of            absences and

communications with or about Richard Janssen Burnett.

                                            2.

         Any and all documentation describing the job duties, physical requirements,

job descriptions    and   job title of Richard Janssen Burnett with Maxim          Crane

Works, L.P.
                                             a
                                             J.


         Any and all other records and/or accounting/personnel/claim documents in

your possession related to your professional association, company, employment and/

or limited partnership and including any documents to add or separate Richard


13190344v.3
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 15 of 118




Janssen Burnett from any employment or policy.




13190344v.3
      Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 16 of 118




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

RIC}IARD BURNETT,                          )
                                           )
                  Plaintiff,               )
                                           )           CNIL ACTION FILE NO
 V                                         )           1   :20-cv-03959-ELR
                                           )
AMAZON.COM, INC.;                          )
AMAZON.COM SERVICES,                       )
LLC; BRASK PET SUPPLY;                     )
AND DOES I-50,                             )
                                           )
                  Defendants               )

               RESPONSE          SUBPOENA TO PRODUCE DOCUMENTS.
                  INFO             ON. OR OBJECTS OR   PERMIT
                                INSPECTION OF PREMISES

          COMES NOW            MAXIM CRANE WORKS, L.P., and responds to the
Subpoena, as follows:

Please indicate the appropriate response below:

          t ]    Copies of the requested materials have been attached.

          t I    The materials requested   will   be produced at the designated address.

          [ ]    The materials requested do not exist.

                                       AF''FIDAVIT

          Personally appeared before me, an officer authorized by law to administer

oaths, came                                                   who after being duly sworn

states under oath as follows: that he/she is the records custodian            for MAXIM



I 3190344v.3
       Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 17 of 118




CRANE WORI(S, L.P.; thatany and all copies attached hereto are true and correct

copies; made at or near the time of the described acts, events, conditions, opinions,

or diagnoses; made by, or from information transmitted by, a person        with personal

knowledge and a business duty to report; kept in the course of    a   regularly conducted

business activity; and it was the regular practice of the business activity to make the

memorandum, report, record, or data compilation; and that the attached constitutes

all responsive materials requested.

            Dated this   _   day   of                     2021.




                                         Records Custodian for
                                          MAXIM CRANE WORKS, L.P.,
                                         Name:


                                                       (Print)
Sworn to and subscribed before me
this   _  day of                  ,202r.


Notary Public




                                        Page 2   of2

I 3 I 90344v.3
      Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 18 of 118




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 RICHARD BURNETT,                      )
                                       )
                  Plaintiff,           )
                                       )       CNIL ACTION FILE NO.
 V                                     )       l:20-cv-03959-ELR.
                                       )
 AMAZON.COM, INC.;                     )
 A]VTAZON. COM SERVICE S,              )
 LLC; BRASK PET SUPPLY;                )
 AND DOES 1-50,                        )
                                       )
                  Defendants           )


                               CERTIFICATE OF SERVICE

         I    HEREBY CERTIFY that the within and foregoing DEFENDANT

AMAZON.COM, INC.'S SUBPOENA TO PRODUCE DOCUMENTS,

INFORMATION, OR OBJECTS OR TO PERMIT INSPECTION                              OF'

PREMISES TO MAXIM CRANE WORKS, L.P., was served by depositing in the

United States Mail a copy of same in an envelope with adequate postage thereon,

addressed as follows:

       Frank M. Gaither, Jr.                         William A. Levin
 LAW OFFICES OF McLAUGHLIN              &           Angela J. Nehmens
                     REAM                     LEVIN SIMES ABRAMS,LLP
     365 North Interstate Pkwy, Suite 375   1700 Montgomery Street, Suite 2500
              Atlanta, Georgia 30339          San Francisco, Califomia 9 4l I t




13190344v.3
      Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 19 of 118




                 David A. Sleepy
              CAT}ry & STRAIN,LLC
                   P.O. Box 689
              Cornelia, Georgia 3053   1




          DATED this 21st day of May , 2021.

                                           HAWKINS PARNELL
                                            & YOUN6 LLP    .F

                                                        W
                                           Willie C. Ellis Jr.
 303 Peachtree Street, NE, Suite 4000      Georgia Bar No. 246116
 Atlanta, GA 30308                         Mark Coleman Walker Jr.
 Tel: (404) 614-7400                       Georgia Bar No. 688704
 wellis@hpylaw.com                         Counsel fo, D"frndants Amazon.com,
 cwalker@hpvlaw.com                        Inc. and Amezon.com Services, LLC




13190344v.3
              Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 20 of 118


AO88B (Rev.02114)SubpoenatoProduceDocuments,Information,orObjectsortoPermitlnspectionofPremisesinaCivilAction


                                   UNrrBp SrarBs Dtsrrucr CoURT
                                                                   for the
                                                     Northern District of Georgia

                      Richard Burnett
                                                                       )
                           Plaintiff                                   )
                                                                       )     Civil ActionNo. 1:20-CV-03959-ELR
                                                                       )
                   Amazon.com, et al                                   )
                          Defendant                                    )

                     SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                       OR TO PERMIT INSPECTION OF PREMISES IN A CTVIL ACTION

To                                          CT Corporation System, Maxim Crane Works, L.P
                                             289 S. Culver St. Lawrenceville, GA 30046-4805
                                                 (Name of person to whom this subpoena is directed)


     6   Production; YOIJ ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See "Exhibit A" attached.



 Place: gsyyLins parnell & young, LLp                                          Date and Time:
        303 Peachtree Street, NE, Suite 4000                                                      06114120215:00 pm
        Atlanta, Georgia

     J  Inspection of Premises; YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other properly possessed or controlled by you at the time, date, and location set forth below, so that the requestingparty
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place                                                                        Date and Time:




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:       0512112021

                              CLERKOFCOURT
                                                                                  OR
                                                                                                                     W
                                       Signature of Clerk or Deputy Clerk                                    Attorney's signature


The name, address, e-mail address, and telephone number of the attorney representing                  (name of party)       Amazon.com, lnc.

and Amazon.com Services. LLC                                                           , who issues or requests this subpoena, are:

Willie C. Ellis, Jr.; 303 Peachtree St., NE, Suite 4000, Atlanta, Georg ia 30308-3243 ; wel s@h pylaw. com ; 404-6 1 4 -7 400
                                                                                                       I i




                                   Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspectionof premises before trial, anotice and a copy of the subpoena must be served on each parly in this case before
it is served on the person to whom it is directed' Fed' R. Civ. P. a5@)@\
                 Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 21 of 118


AO88B (Rev.02114)SubpoenatoProduceDocuments,Information,orObjectsortoPermitlnspectionofPremisesinaCivilAction(Page2)

Civil ActionNo. 1:20-CV-03959-ELR

                                                      PROOF OF SERVICE
                      (This section should not be Jiled with the court unless required by Fed. R. Civ. P, 45.)

            I received this subpoenafor   (name of individual and title, if any)

on (date)


            /    L"rued the subpoena by delivering      a copy to the named person as          follows:
            Certifled Mail, Return Receipt
                                                                                   on (date)                               ;or

            il   I returned the subpoena unexecuted because



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                 0.00           for travel and $            0.00          for services, for   a total   of$         0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                          Server's signature



                                                                                        Printed name and title




                                                                                          Server's address


Additional information regarding attempted service, etc.
                Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 22 of 118


AO88B (Rev.02114)SubpoenatoProduceDocuments,Information,orObjectsortoPermitlnspectionofPremisesinaCivilAction(Page3)

                             Federal Rule of Civil Procedure 45 (c), (d)' (e)' and (g) (Effective                            l2llll3)
(c) Place of Compliance.                                                               (ii) disclosing an uffetained expert's opinion or information that does
                                                                                  not describe specific occurrences in dispute and results from the expert's
  (l) For a Trial, Hearing, or Deposilion, A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C\ Specfuing Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead ofquashing or
regularly transacts business in person; or                                        modifuing a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly       conditions ifthe serving party:
transacts business in person, ifthe person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                     otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                  (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production ofdocuments, electronically stored information, or               (l'1 Prottucing Documents or Electronically Stored Information' These
tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
   (B) inspection ofpremises at the premises to be inspected.                        (A\ Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course ofbusiness or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Formfor Producing Electronically Stored Idormation Not Specified
  (l) Avoiding Undue Burden or Expensel Sanctions, A party or attorney            Ifa subpoena does not specifr a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         informalion, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include            person responding need not produce the same electronically stored
lost eamings and reasonable attomey's fees----on a party or attomey who           information in more than one form.
fails to comply.                                                                     (D) Inaccessible Electronically Stored Information The person
                                                                                  responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                          from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                     ofundue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection ofpremises, need not appear in person at the place of       reasonably accessible because ofundue burden or cost. Ifthat showing is
production or inspection unless also commanded to appear for a deposition,        made, the couft may nonetheless order discovery from such sources ifthe
hearing, or trial.                                                                requesting party shows good cause, considering the limitations ofRule
   (B\ Objections. A person commanded to produce documents or tangible            26(b)(2)(C). The court may speciff conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises-or to           (A) Information IVithheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier ofthe time specified for          material must:
compliance or 14 days after the subpoena is served. Ifan objection is made,            (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B\ Information Produced. Ifinformation produced in response to a
     (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer from     trial-preparation material, the person making the claim may notif any party
significant expense resulting from compliance.                                    that received the information ofthe claim and the basis for it. After being
                                                                                  notified, a party must promptly retum, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena                                             information and any copies it has; must not use or disclose the information
  (A) When Required. Ontimely motion, the court for the district where            until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modi$, a subpoena that:                      information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure ofprivileged or other protected matter, ifno       resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) Wen Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is reqnired may, on         motion is transfened, the issuing court-may hold in contempt a person
motion, quash or modi$, the subpoena ifit requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information' or




                                        For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 23 of 118




                          EXHIBIT 66A'' TO SUBPOENA

                 EMPLOYER: Maxim Crane Workso L.P.
       LOCATION: 1560 Veterans Memorial Hwy SE, Mableton, GA 30126
              Re: Richard Janssen Burnett; Birth Year: 1981

          NOTE A: These requests shall include any documents in the possession or

control of you, your agents, representatives, and, unless privileged, your attorney   of

record.

         NOTE B: These requests are continuing in nature so as to require you to

produce supplemental documents as soon as you, your investigators, representatives,

andlor agents obtain same or access to same in accordance with the Federal Rules      of

Civil Procedure.

         NOTE C: The term "documents" refer to all documents and tangible things

subject to discovery under the Federal Rules of Civil Procedure, including, but not

limited to, any written, printed, typed or recorded material, correspondence,

memoranda, notes, reports, ledgers, books, drawings, blueprints, surveys, plats,

graphs, contracts, bids, proposals, invoices, receipts, diaries, desk calendars, notes

of telephone conversations or other communications, videotapes, audiotapes, or

transcriptions thereof, microfilm, photographs, slides, computer diskettes, hard

drives, tape backups and other information and data storage devices, electronic mail,

computerized data bases, and all other data compilations from which information

can be obtained. Documents also include any copy of which a comment, notation or



13190344v.3
            Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 24 of 118




other addition has been made or which has been otherwise altered or changed in any

other manner.

                NOTE D: If you claim that any documents are lost, destroyed or privileged,

(i) identifi and describe                  each such document by date, author, and recipient, (ii)

provide               a   brief summary of its contents, and (iii) state the privilege(s) asserted'

                The requested documents are as follows:

                                                           1



                A copy of your entire personnel file, including but not limited to applications,

reviews, wages/hourly rates, overtime PaY, per diems, bonuses, evaluations,

certifications, benefits, health insurance andlor other medical information, disability

or injury claims, discipline history,                     complaints and leaves      of   absences and

communications with or about Richard Janssen Burnett.

                                                           2

                 Any and all documentation describing the job duties, physical requirements,

job descriptions and job title of Richard Janssen Burnett with Maxim Crane

Works, L.P.
                                                           a
                                                           J


                 Any and all other records and/or accounting/personnellclaim documents in

your possession related to your professional association, company, employment and/

or limited partnership and including any documents to add or separate Richard


 1   3 I   90344v.3
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 25 of 118




Janssen Burnett from any employment or policy.




13190344v.3
       Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 26 of 118




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

 RICHARD BURNETT,                            )
                                             )
                    Plaintiff,               )
                                             )           CIVI      ACTION FILE NO
 V                                           )           1   :20-cv-03959-ELR
                                             )
 AMAZON.COM, INC.;                           )
 AMAZON.COM SERVICES,                        )
 LLC; BRASK PET SUPPLY;                      )
 AND DOES 1-50,                              )
                                             )
                    Defendants               )

                 RESPONSE TO SUBPOENA TO PRODUCE DOCUMENTS.
                               ON OR OBJECTS O
                            INSPECTION OF PREMISES

            COMES NOW            MAXIM CRANE WORKS, L.P., and responds to the
Subpoena, as follows:

Please indicate the appropriate response below:

            t ]    Copies of the requested materials have been attached.

            t I    The materials requested   will   be produced at the designated address.

            I ]    The materials requested do not exist.

                                         AFFIDAVIT

            Personally appeared before me, an officer authorized by law to administer

oaths, came                                                     who after being duly sworn

states under oath as follows: that he/she is the records custodian              for MAXIM



I 3 I 90344v.3
      Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 27 of 118




CRANE WORKS ,L.P.; that any and all copies attached hereto are true and correct

copies; made at or near the time of the described acts, events, conditions, opinions,

or diagnoses; made by, or from information transmitted by, a person        with personal

knowledge and a business duty to report; kept in the course of    a   regularly conducted

business activity and it was the regular practice of the business activity to make the

memorandum, report, record, or data compilation; and that the attached constitutes

all responsive materials requested.

          Dated   this   _   day   of                     2021.




                                          Records Custodian for
                                          MAXIM CRANE WORKS,              L.P.,
                                          Name:


                                                        (Print)
Sworn to and subscribed before me
this  _   day of                  2021.


Notary Public




                                        Page 2   of2

13190344v.3
      Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 28 of 118




                    IN THE UNITED STATES DISTRICT COURT
                  F'OR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

 RIC}IARD BURNETT,                       )
                                         )
                  Plaintiff,             )
                                         )      CIVI   ACTION FILE NO.
 V                                       )      I:20-cv-03959-ELR
                                         )
 AMAZON.COM, INC.;                       )
 AMAZON.COM SERVICES,                    )
 LLC; BRASK PET SUPPLY;                  )
 AND DOES 1-50,                          )
                                         )
                  Defendants.            )


                               CERTIFI       OF'SERVICE

         I    HEREBY CERTIFY that the within and foregoing DEFENDANT

AMAZON.COM, INC.'S SUBPOENA                    TO   PRODUCE DOCUMENTS,

INFORMATION, OR OBJECTS OR                    TO PERMIT INSPECTION OF
PREMISES TO MAXIM CRANE WORKS, L.P., was served by depositing in the

United States Mail a copy of same in an envelope with adequate postage thereon,

addressed as follows

       Frank M. Gaither, Jr.                          William A. Levin
 LAW OFFICES OF McLAUGHLIN               &           Angela J. Nehmens
                     REAM                      LEVIN SIMES ABRAMS, LLP
     365 North Interstate Pkwy, Suite 375    1700 Montgomery Street, Suite 2500
              Atlanta, Georgia 30339           San Francisco, Califo rnia 9 47 I I




13190344v.3
           Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 29 of 118




                        David A. Sleepy
                    CATHY & STRAIN,LLC
                         P.O. Box 689
                     Cornelia, Georgia 3053 1

               DATED this 21st day of     MaY   ,2021.

                                                    HAWKINS PARNELL
                                                     & YOUN6 LLP

                                                                  W
                                                    Willie C. Ellis Jr.
    303 Peachtree Street, NE, Suite 4000            Georgia Bar No. 246116
    AtIarfta, GA 30308                              Mark Coleman Walker Jr.
    Tel: (404) 614-7400                             Georgia Bar No. 688704
    yrellis@hplzlaw.com                             Counsel for Defendants Amazon'com,
    CW            law.com                           Inc. and Amazon.com Services, LLC




1   3I   90344v.3
                Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 30 of 118

AO 888 (Rev.02114) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNrrEo Srarns Drsrnrcr CoURT
                                                                          for the
                                                           Northern District of Georgia

                         Richard Burnett
                                                                              )
                               Plaintff                                       )
                                                                                      CivilActionNo.           1:20-CV-03959-ELR
                                                                              )
                                                                              )
                      Amazon.com, et al                                       )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS' INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CTVIL ACTION

To                                                            Southland Process GrouP, LLC
                                             15 Cody Fowler Road, Suite 100, Commerce, GA 30530
                                                       (Name of person to whom this subpoena is directed)

      6   production; YOIJ ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing' or sampling of the
material: See "Exhibit A" attached.



 Place: S2wkins Parnell & Young, LLP                                                    Date and Time:
        303 Peachtree Street, NE, Suite 4000                                                                 06114120215:00 pm
        Atlanta, Georgia

      J Inspection of Premise.c.' YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspict, *ea.ur", survey, photograph, test, or sample the property or any designated object or operation on it.

 Place                                                                                 Date and Time




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:        OSl21l2O21
                                                                                                                                               a
                                   CLERKOF COURT
                                                                                           OR

                                           Signature of Clerk or Deputy Clerk                                           Attorney   signature



 The name, address, e-mail address, and telephone number of the attorney representing lname of partf
                                                                                                       Amazon.com, lnc

and Amazon .com Services, LLC                                            , who issues or requests this subpoena, are:

Willie C. Ellis, Jr.; 303 Peachtree St., NE, Suite 4000, Atlanta, Georgia 30308-3243 ; well s@hpylaw. com ; 404-6 1 4-7 4OO
                                                                                                                    i




                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documentso electronically stored information, or tangible things or the
                                                                                                                  before
inspection of premises before trial, anotice and a copy of the subpoena must be served on each party in this case
it is served on the person to whom it is directed. Fed' R' Civ. P. a5@)@)'
                  Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 31 of 118


AO88B (Rev.02114)SubpoenatoProduceDocuments,Information,orObjectsortoPermitlnspectionofPremisesinaCivilAction(Page2)

Civil Action No. 1 :20-CV-03959-ELR

                                                       PROOF'OF SERVICE
                      (This section should not be fiited with the court unless required by Fed. R. Civ. P. 45,)

            I received this   subpoen a   for   (name of individual and title, if any)

on (date)


            /    t serv"d the subpoena by delivering a copy to the named person                 as   follows
            Certified Mail, Return Receipt
                                                                                         on (date)                               or

            il   I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                  0.00               for travel and $             0.00          for services, for   a total   of$        0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                Server's signature



                                                                                              Printed name and title




                                                                                                 Server's address


Additional information regarding attempted service, etc.
AO88B (Rev.02114)SubpoenatoProduceDocuments,lnformation,orObjectsortoPermitlnspectionofPremisesinaCivilAction(Page3)
                   Case 1:20-cv-03959-ELR        Document 44-1 Filed 05/21/21 Page 32 of 118
                         Federal Rule of Civil Procedure 45 (c), (d), (e)' and (g) (Effective l2lll13)
(c) Place of Compliance.                                                                 (ii) disclosing an unretained expert's opinion or information that does
                                                                                    not describe specific occurrences in dispute and results from the expert's
  (l) For a Trial, Hearing, or Deposition. A subpoena may command a                 study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                      (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or                described in Rule 45(dX3)(B), the court may, instead ofquashing or
regularly transacts business in person; or                                          modif,ing a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly         conditions ifthe serving party:
transacts business in person, ifthe person                                               (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                       otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                    (e) Duties in Responding to a Subpoena.
  Q) For Other Discovery. A subpoena may command:
   (A) production ofdocuments, electronically stored information, or                 (l) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles ofwhere the person resides, is          procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                            information:
  (B) inspection ofpremises at the premises to be inspected.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                    must produce them as they are kept in the ordinary course ofbusiness or
(d) Protecting a Person Subject to a Subpoena; Enforcement'                         must brganize and label them to coffespond to the categories in the demand.
                                                                                       (B\ Formfor Producing Electronically Stored Information Not Specified
  (l) Avoirling Undue Burden or Expense; Sanctions. A party or attomey              Ifa subpoena does not speci! a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps           information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the                which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                 (C) Electronically Stored Information Produced in Only One Form The
enforce this duty and impose an appropriate sanction-which may include              person responding need not produce the same electronically stored
lost eamings and reasonable attomey's fees----on a party or attorney who            information in more than one form.
fails to comply.                                                                       (D) Inaccessible Electronically Stored Informatiozr. The person
                                                                                    responding need not provide discovery ofelectronically stored information
 (2\ Command to Produce Milerials or Permit Inspection.                             from sources that the person identifies as not reasonably accessible because
   (A'1 Appearance Not Required. A person commanded to produce                      ofundue burden or cost. On motion to compel discovery or for a protective
docnments, electronically stored information, or tangible things, or to             order, the person responding must show that the information is not
permit the inspection ofpremises, need uot appear in person at the place of         reasonably accessible because ofundue burden or cost. Ifthat showing is
production or inspection unless also commanded to appear for a deposition,          made, the court may nonetheless order discovery from such sources ifthe
hearing, or trial.                                                                  requesting party shows good cause, considering the limitations ofRule
   (B) Objections. A person commanded to produce documents or tangible              26(b)(2)(C). The court may specifl conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or             (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises-or to             (L) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.         under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier ofthe time specified for            material must:
compliance or 14 days after the subpoena is served. Ifan objection is made,              (i) expressly make the claim; and
the following rules apply:                                                               (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an             privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                            (B) Information Produced. Ifinformation produced in response to a
      (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer from       trial-preparation material, the person making the claim may noti! any party
significant expense resulting from compliance.                                      that received the information ofthe claim and the basis for it. After being
                                                                                    notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoenu                                               information and any copies it has; must not use or disclose the information
  (A) When Required. On timely motion, the court for the district where             until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modiry a subpoena that:                        information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                                present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits                bompliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                            produced the information must preserve the information until the claim is
     (iii) requires disclosure ofprivileged or other protected matter, ifno         resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                        (g) Contempt.
  (B) When Permitted. To protect a person subject to or aflected by a               fhe court foi the district where compliance is required-and also, after     a
subpoena, the court for the district where compliance is required may, on           motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modifu the subpoena ifit requires:                                 who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                 subpoena or an order related to it.
development, or commercial information; or




                                        For access to subpoena materials,   see Fed. R.   Civ. P. 45(a) Committee Note (2013).
      Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 33 of 118




                           EXHIBIT   664''   TO SUBPOENA

              EMPLOYER: Southland Process Group, LLC
       LOCATION: 15 Cody Fowler Road, Suite 100, Commerce' GA 30530
              Re: Richard Janssen Burnett; Birth Year: 1981

          NOTE A: These requests shall include any documents in the possession or

control of you, your agents, representatives, and, unless privileged, your attorney of

record

          NOTE B: These requests are continuing in nature so as to require you to

produce supplemental documents as soon       as   you, your investigators, representatives,

and/or agents obtain same or access to same in accordance with the Federal Rules         of

Civil Procedure

          NOTE C: The term o'documents" refer to all documents and tangible things

subject to discovery under the Federal Rules of Civil Procedure, including, but not

limited to, any written, printed, typed or recorded material, correspondence,

memoranda, notes, reports, ledgers, books, drawings, blueprints, surveys, plats,

graphs, contracts, bids, proposals, invoices, receipts, diaries, desk calendars, notes

of telephone conversations or other communications, videotapes, audiotapes, or

transcriptions thereof, microfilm, photographs, slides, computer diskettes, hard

drives, tape backups and other information and data storage devices, electronic mail,

computerized data bases, and all other data compilations from which information

can be obtained. Documents also include any copy of which a comment, notation or



13190467v.2
      Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 34 of 118




other addition has been made or which has been otherwise altered or changed in any

other manner.

          NOTE D: If you claim that any documents are lost, destroyed or privileged,

(i) identiff and describe      each such document by date, author, and recipient, (ii)

provide a brief summary of its contents, and (iii) state the privilege(s) asserted

          The requested documents are as follows:

                                              1



          A copy of your entire personnel file, including but not limited to applications,

reviews, wages/hourly rates, overtime pay, per diems, bonuses, evaluations,

certifications, benefits, health insurance andlor other medical information, disability

or injury claims, discipline history, complaints and leaves of             absences and

communications with or about Richard Janssen Burnett

                                             2

          Any and all documentation describing the job duties, physical requirements,

job descriptions    and   job title of Richard Janssen Burnett with Southland Process

Group, LLC

                                             a
                                             J



         Any and all other records andlor accounting/personnellclaim documents in

your possession related to your professional association, company, employment andl

or limited partnership and including any documents to add or separate Richard


13190467v.2
      Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 35 of 118




Janssen Burnett from any employment or policy




13190467v.2
      Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 36 of 118




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 RICHARD BURNETT,                         )
                                          )
                 Plaintiff,               )
                                          )           CIVI   ACTION FILE NO.
 V                                        )           l:20-cv-03959-ELR
                                          )
 AMAZON.COM, INC.;                        )
 AMAZON.COM SERVICES,                     )
 LLC; BRASK PET SUPPLY;                   )
 AND DOES 1.50,                           )
                                          )
                 Defendants               )

              RESPONSE TO SUBPOENA         PRODUCE DOCUMENTS.
                  INFORMATION. OR O            OR TO PERMIT
                              INSPECTION OF'PREMISES

         COMES NOW SOUTHLAND PROCESS GROUP,LLC and responds to

the Subpoena, as follows

Please indicate the appropriate response below:

          t ]   Copies of the requested materials have been attached.

          t I   The materials requested   will   be produced at the designated address

          t I   The materials requested do not exist.

                                      AF'F'IDAVIT

         Personally appeared before me, an officer authorized by law to administer

oaths,        came                                        , who after being duly sworn
states under oath as follows: that he/she is the records custodian for    SOUTHLAND



13190467v.2
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 37 of 118




PROCESS GROUB LLC that any and all copies attached hereto are true and

correct copies; made at or near the time of the described acts, events, conditions,

opinions, or diagnoses; made by, or from information transmitted       by, a   person


with personal knowledge and a business duty to report; kept in the course of a
regularly conducted business activity; and it was the regular practice of the business

activity to make the memorandum, report, record, or data compilation; and that the

attached constitutes all responsive materials requested.

          Dated this   _   day   of                        2021




                                       Records Custodian for
                                        sourHLAND PROCESS GROUB LLC
                                       Name:


                                                       (Print)
Sworn to and subscribed before me
this  _   day of                  202t.


Notary Public




                                      Page   2 of2


13190467v.2
      Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 38 of 118




                   IN THE UNITED STATES DISTRICT COURT
                 F'OR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 RICHARD BURNETT,                      )
                                       )
                 Plaintiff,            )
                                       )       CIVIL ACTION FILE NO
 V                                     )       I :20-cv-03959-ELR
                                       )
AMAZON.COM, INC.;                      )
AMAZON.COM SERVICES,                   )
LLC:' BRASK PET SUPPLY;                )
AND DOES 1-50,                         )
                                       )
                 Defendants            )


                              CERTIF''ICATE OF SE,RVICE

         I    HEREBY CERTIFY that the within and foregoing DEF'ENDANT

Alt'4./'zON.COM, INC.'S SUBPOENA              TO PRODUCE          DOCUMENTS,

TNFORMATION' OR OBJECTS OR TO PERMIT INSPECTION OF

PREMISES TO SOUTHLAND PROCESS GROUP was served by depositing in

the United States Mail a copy of same in an envelope with adequate postage thereon,

addressed as follows:

       Frank M. Gaither, Jr.                         William A. Levin
 LAW OFFICES OF MoLAUGHLIN &                        Angela J. Nehmens
                    REAM                      LEVIN SIMES ABRAMS, LLP
     365 North Interstate Pkwy, Suite 375   1700 Montgomery Street, Suite 2500
           Atlanta, Georgia 30339             San Francisco, Califo rnia 9 4 I 1 I




13190467v.2
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 39 of 118




                  David A. Sleepy
              CATHY & STRAIN,LLC
                    P.O. Box 689
               Cornelia, Georgia 3053 1

         DATED this 21st day of May , 2021.

                                          HAWKINS PARNELL
                                           & YOUN6 LLP


                                                          W
                                          Willie C. Ellis Jr.
303 Peachtree Street, NE, Suite 4000      Georgia Bar No. 246t16
Atlanta, GA 30308                         Mark Coleman Walker Jr.
Tel: (404) 614-7400                       Georgia Bar No. 688704
 wel       law                            Counsel fo, Defendants Amazon.com,
 cwalker@hpylaw.com                       Inc. and Amazon.com Services, LLC




13190467v.2
                Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 40 of 118


AO 88B (Rev 02l14) Subpoena to Produce Documents, Irrformation, or Objects or to Permit Inspection of Premises in   a   Civil Action



                                       UNTTBN STATBS DTSTNTCT COURT
                                                                          for the
                                                           Norlhern District of Georgia

                         Richard Burnett
                                                                              )
                               Plaintiff                                      )
                                                                              )       Civil ActionNo. 1:20-CV-03959-ELR
                                                                              )
                      Amazon.com, et al                                       )
                              Defendant                                       )

                        suBPoENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CTVIL ACTION

To:                                        Corporation Service Company, Southland Process Group, LLC
                                              2 Sun Court, Suite 400, Peachtree Corners, GA 30092
                                                       (Name of person to whom this subpoena is directed)

      production: yOIJARE COMMANDED to produce at the time, date, and place set forth below the following
      d
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See "Exhibit A" attached.



 Place: ;1s1671ins Parnell & Young, LLP                                                 Date and Time:
        303 Peachtree Street, NE, Suite 4000                                                                 0G114120215:00 pm
        Atlanta, Georgia

      J Inspection of Premise.s.'YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it'

  Place                                                                                Date and Time




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so'

Date:         0512112021

                                   CLERKOFCOURT
                                                                                           OR
                                                                                                                                       qil'
                                            Signature of Clerk or Deputy Clerk                                              Attorney's signature


                                                                                                                              of party)    Amazon.com, lnc.
The name, address, e-mail address, and telephone number of the attorney representing                                (name

and Amazon.co[ Services,            LLC                                                          , who issues or requests this subpoena, are

Willie C. Ellis, Jr.; 303 Peachtree St., NE, Suite 4000, Atlanta, Georgia 30308-3243; wel is@hpylaw.com ; 404-6 1 4-7   I                              4OO


                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
                                                                                                                  before
inspectionof premises before trial, a notice and a copy of the subpoena must be served on each party in this case
it ii served on the person to whom it is directed' Fed. R' Civ. P' a5@)@).
                    Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 41 of 118

                                                                                                                                  (Page 2)
AO 88B (Rev. 02114) SubPoena to produce Documents, Information, or Objects or to Permit Inspection ofPremises in a Civil
                                                                                                                         Action


Civil ActionNo. 1:20-CV-03959-ELR

                                                      PROOF'OF SERVICE
                       (This section should not beJiled with the coutt unless required by Fed R. Civ. P. 45')

            I received this subpoen a for      (name of individual and title, if any)

on (date)


            /   t   ,"*ed   the subpoena by delivering a copy to the named person as follows:

            Certified Mail, Return ReceiPt
                                                                                          on (date)                                     ;or

            D I returned     the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                    0.00             for travel and     $          O.O0            for services, for    a total   of   $         0'00



            I declare under penalty of perjury that this information is true.


Date
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address


Additional information regarding attempted service, etc.
                Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 42 of 118


AO88B (Rev.02l14)SubpoenatoProduceDocuments,Information,orObjectsortoPermitlnspectionofPremisesinaCivilAction(Page3)

                            Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                            l2llll3)
(c) Place of Compliance.                                                              (ii) disclosing an unretained expert's opinion or information that does
                                                                                 not describe specific occurrences in dispute and results from the expert's
 (l) For a Trial, Hearing, or Deposilion, A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                   (C) Specifying Conditions as an Alternative' In the circumstances
  (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead ofquashing or
regularly tfansacts business in person; or                                       modifuing a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly      conditions ifthe serving party:
transacts business in person, ifthe person                                            (i) shows a substantial need for the testimony or material that carurot be
     (i) is a party or a party's officer; or                                     otherwise met without undue hardship; and
     (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                 (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery, A subpoena may command:
   (A) production of documents, electronically stored information, or             (l) Producing Documents or Electronically Stored Informntion. These
tangible things at a place within 100 miles ofwhere the person resides, is       piocedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                         information:
   (B) inspection ofpremises at the premises to be inspected.                       (A) Documents. A person responding to a subpoena to produce documents
                                                                                 must produce them as they are kept in the ordinary course ofbusiness or
(d) Protecting a Person Subject to a Subpoena; Enforcement'                      must brganize and label them to correspond to the categories in the demand.
                                                                                    (B) F;ormfor Producing Electronically Stored Information Not Specifi,ed.
  (l\ Avoiding Undue Burden or Expense; Sanctions' A party or attomey            If a subpoena does not specifr a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps        information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the             which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must              (C\ Electronically Stored Informqtion Produced in Only One Form The
enforce this duty and impose an appropriate sanction-which may include           person responding need not produce the same electronically stored
lost eamings and reasonable attomey's fees--on a party or attomey who            information in more than one form.
fails to comply.                                                                    (D) Inaccessible Electronically Stored Information. The person
                                                                                 responding need not provide discovery ofelectronically stored information
 Q) Commancl to Produce Msterials or Permit Inspection.                          from sources that the person identihes as not reasonably accessible because
  (A'1 Appearance Not Required. A person commanded to produce                    ofundue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to          order, the person responding must show that the information is not
permit the inspection ofpremises, need not appear in person at the place of      reasonably accessible because ofundue burden or cost. Ifthat showin-gis
production or inspection unless also commanded to appear for a deposition,       made, the court may nonetheless order discovery from such sources ifthe
hearing, or trial.                                                               requesting party shows good cause, considering the limitations ofRule
   (B) Objections. A person commanded to produce documents or tangible           26(b)(2)(C). The court may speciry conditions for the discovery.
things or to permit inspection may serve on the party or attomey designated
in the subpoena a written objection to inspecting, copying, testing, or          (2) Claiming Privilege or Protection,
sampling any or all of the materials or to inspecting the premises-or to          (A) Information lryithheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.      under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier ofthe time specified for         material must:
compliance or 14 days after the subpoena is served. Ifan objection is made,           (i) expressly make the claim; and
the following rules apply:                                                            (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party      tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an          privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                         (B) Information Produced. If information produced in response to a
      (ii) These acts may be required only as directed in the order, and the     subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer from    triai-preparation material, the person making the claim may notifli any party
significant expense resulting from compliance.                                   that received the information ofthe claim and the basis for it. After being
                                                                                 notified, a party must promptly retum, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena,                                           information and any copies it has; must not use or disclose the information
  (A) When Required On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modifr a subpoena that:                     information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                             present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits             compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                         produced the information must preserve the information until the claim is
     (iii) requires disclosure ofprivileged or other protected matter, ifno      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                     (g) Contempt.
  (B) When Permitted. To ptotect a person subject to or affected by a            1Ie court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on        motion is transfened, the issuing court-may hold in contempt a person
motion, quash or modifo the subpoena ifit requires:                              who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,              subpoena or an order related to it.
development, or commercial information; or




                                        For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 43 of 118




                          EXHIBIT 66A'' TO SUBPOENA

              EMPLOYER: Southland Process Group, LLC
       LOCATION: 15 Cody Fowler Road, Suite 100, Commerce' GA 30530
              Re: Richard Janssen Burnett; Birth Year: 1981.

         NOTE A: These requests shall include any documents in the possession or

control of you, your agents, representatives, and, unless privileged, your attorney of

record.

         NOTE B: These requests are continuing in nature so as to require you to

produce supplemental documents as soon as you, your investigators, representatives,

andlor agents obtain same or access to same in accordance with the Federal Rules    of

Civil Procedure.

         NOTE C: The term "documents" refer to all documents and tangible things

subject to discovery under the Federal Rules of Civil Procedure, including, but not

limited to, any written, printed, typed or recorded material, correspondence,

memoranda, notes, reports, ledgers, books, drawings, blueprints, SurVeyS, plats,

graphs, contracts, bids, proposals, invoices, receipts, diaries, desk calendars, notes

of telephone conversations or other communications, videotapes, audiotapes, or

transcriptions thereof, microfilm, photographs, slides, computer diskeffes, hard

drives, tape backups and other information and data storage devices, electronic mail,

computerized drta bases, and all other data compilations from which information

can be obtained. Documents also include any copy of which a comment, notation or



13190467v.2
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 44 of 118




other addition has been made or which has been otherwise altered or changed in any

other manner.

         NOTE D: If you claim thrt any documents are lost, destroyed or privileged,

(i) identiff and describe     each such document by date, author, and recipient, (ii)

provide a brief summary of its contents, and (iii) state the privilege(s) asserted.

         The requested documents are as follows:

                                             1.


         A copy of your entire personnel file, including but not limited to applications,

reviews, wages/hourly rates, overtime PaY, per diems, bonuses, evaluations,

certifications, benefits, health insurance andlor other medical information, disability

or injury claims, discipline history, complaints and leaves of            absences and

communications with or about Richard Janssen Burnett.

                                            2.

         Any and all documentation describing the job duties, physical requirements,

job descriptions   and   job title of Richard Janssen Burnett with Southland Process

Group, LLC.
                                            a
                                            J.


         Any and all other records andlor accounting/personnel/claim documents in

your possession related to your professional association, company, employment andl

or limited partnership and including any documents to add or separate Richard


13190467v.2
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 45 of 118




Janssen Burnett from any employment or policy.




13190467v.2
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 46 of 118




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

RICHARD BURNETT,                          )
                                          )
                 Plaintiff,               )
                                          )           CIVIL ACTION FILE NO
V                                         )           1;20-cv-03959-ELR
                                          )
AMAZON.COM, NC,;                          )
AMAZON.COM SERVICES,                      )
LLC BRASK PET SUPPLY;                     )
AND DOES 1-50,                            )
                                          )
                 Defendants               )

              RESPON  TO SUBPOENA    PRODUCE                                   S.
                 INFO      oN. oR o     SORTO
                        INSPECTION OF'PREMISES

         COMES NOW SOUTHLAND PROCESS GROUB                          LLC   and responds to

the Subpoena, as follows:

Please indicate the appropriate response below:

         t ]    Copies of the requested materials have been attached.

         t I    The materials requested   will   be produced at the designated address.

         t ]    The materials requested do not exist.

                                      AFFIDAVIT

         Personally appeared before me, an officer authorized by law to administer

oaths, came                                                 who after being duly sworn

states under oath as follows: that helshe is the records custodian     for SOUTHLAND



13190467v.2
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 47 of 118




PROCESS GROUB LLC that any and all copies attached hereto are true and

correct copies; made at or near the time of the described acts, events, conditions,

opinions, or diagnoses; made by, or from information transmitted      by, a   person

with personal knowledge and a business duty to report; kept in the course of a

regularly conducted business activity and it was the regular practice of the business

activity to make the memorandum, report, record, or data compilation; and that the

attached constitutes all responsive materials requested.

          Dated this   _   day   of                        2021.




                                        Records Custodian for
                                        SOUTHLAND PROCESS GROUB LLC
                                       Name:


                                                       (Print)
Sworn to and subscribed before me
this  _   day of                  202r.


Notary Public




                                      Page 2   of2

13190467v.2
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 48 of 118




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

RIC}IARD BURNETT,                        )
                                         )
                 Plaintiff,              )
                                         )        CNIL ACTION FILE NO.
V                                        )        l:20-cv-03959-ELR
                                         )
AMAZON.COM, INC.;                        )
AMAZON.COM SERVICES,                     )
LLC; BRASK PET SUPPLY;                   )
AND DOES I.50,                           )
                                         )
                 Defendants              )


                              CERTIFICA       OF'SERVICE

         I    HEREBY CERTIFY that the within and foregoing DEFENDANT

AMAZON.COM, INC.'S SUBPOENA                      TO    PRODUCE DOCUMENTS'

INFORMATION, OR OBJECTS OR                      TO PERMIT INSPECTION OF
PREMISES TO SOUTHLAND PROCESS GROUP was served by depositing in

the United States    Mail a copy of same in an envelope with adequate postage thereon,

addressed as follows:

       Frank M. Gaither, Jr.                            William A. Levin
 LAW OFFICES OF McLAUGHLIN &                           Angela J. Nehmens
                     REAM                        LEVIN SIMES ABRAMS, LLP
    365 North Interstate Pkwy, Suite 375       1700 Montgomery Street, Suite 2500
          Atlanta, Georgia 30339                 San Francisco, Califo rnia 9 4l I 7




13190467v.2
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 49 of 118




              David A. Sleepy
          CATHY & STRAIN,LLC
                P.O. Box 689
           Cornelia, Georgia 3053 1

        DATED this 21st day of MaY , 2021

                                        HAWKINS PARI[ELL
                                         & YOUN6 LLP

                                                        W
                                        Willie C. Ellis Jr.
303 Peachtree Street, NE, Suite 4000    Georgia Bar No. 246116
Atlanta, GA 30308                       Mark Coleman Walker Jr.
Tel: (404) 614-7400                     Georgia Bar No. 688704
wellis(Ehpvlaw.com                      Counsel fo, Def"ndants Amazon'com,
cwalker@hpylaw.com                      Inc. and Amezon.com Services, LLC




13190467v.2
              Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 50 of 118


AO88B (Rev.02/14)SubpoenatoProduceDocuments,Infonnation,orObjectsortoPermitlnspectionofPremisesinaCivilAction


                                   UNrrBp SrarBs DIsrrucr CoURT
                                                                      for the
                                                     Northern District of Georgia

                      Richard Burnett
                                                                         )
                           Plaintiff                                     )
                                                                                 CivilActionNo.           1:20-CV-03959-ELR
                                                                         )
                                                                         )
                    Amazon.com, et al                                    )
                          Defendant                                      )

                     SUBPOENA TO PRODUCE DOCUMENTS, TNFORMATION, OR OBJECTS
                       OR TO PERMIT INSPECTION OF PREMISES IN A CTVIL ACTION

To                                 Corporation Service Company, American Medical Response, lnc.
                                       2 Sun Court, Suite 400, Peachtree Corners, GA 30092
                                                  Q'{ame   of person to whom this subpoena is directed)

     d    Productfon; YOIJARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See "Exhibit A" attached.



 Place: H6vr/kins parnell & young, LLP                                            Date and Time:
        303 Peachtree Street, NE, Suite 4000                                                         00114120215:00 pm
        Atlanta, Georgia

     J  Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                          Date and Time




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:       0512112021

                              CLERKOF COURT


                                       Signature of Clerk or Deputy Clerk
                                                                                     OR
                                                                                                                             W
                                                                                                              Attorney's signature


The name, address, e-mail address, and telephone number of the attorney representing                       (name of party)   Amazon.com, lnc.
and Amazon.com Services. LLC                                                              , who issues or requests this subpoena, are

Willie C. Ellis, Jr.; 303 Peachtree St., NE, Suite 4000, Atlanta, Georgia 30308-3243; wellis@hpylaw.com; 404-614'7400

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspectionof premises before trial, anotice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ' P. a5(a)( ).
                 Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 51 of 118

AO 888 (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil ActionNo. 1:20-CV-03959-ELR

                                                     PROOF OF SERVICE
                      (This section should not beJiled with the court unless requbed by Fed R. Civ. P. 45.)

            I received this subpoenafot         (name of individual and   tille, if any)

on (date)


            /   L"rued the subpoena by delivering             a copy to the named person as follows

            Certified Mail, Return ReceiPt
                                                                                           on   (date)                                 ;or

            I   I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                   0.00               for travel and    $           0.00            for services, for    a total   of$          0.00



            I declare under penalty of perjury that this information is true.


Date
                                                                                                    Server's signature



                                                                                                  Printed name and title




                                                                                                     Server's address


Additional information regarding attempted service, etc
                Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 52 of 118


AO88B (Rev.02/14)SubpoenatoProduceDocuments,Information,orObjectsortoPermitlnspectionofPremisesinaCivilAction(Page3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                                I2llll3)
(c) Place of Compliance.                                                                 (ii) disclosing an unretained expert's opinion or information that does
                                                                                    not describe specific occurrences in dispute and results from the expert's
  (l) For a Trial, Hearing, or Deposilion, A subpoena may command a                 study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                      (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles ofwhere the person resides, is employed, or                described in Rule a5(d)(3XB), the court may, instead ofquashing or
regularly transacts busiuess in person, or                                          modifuing a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly         conditions ifthe serving party:
transacts business in person, ifthe person                                               (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                       otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                    (e) Duties in Responding to a Subpoena.
 (2) Fot Olher Discovery. A subpoena may command:
  (A) production ofdocuments, electronically stored information, or                  (l) Protlucing Documenls or Eleclronically Stored Information. T\ese
tangible things at a place within 100 miles ofwhere the person resides, is          piocedures apply to producing documents or electronically stored
ernployed, or regularly transacts business in person; and                           information:
   (B) inspection ofpremises at the premises to be inspected.                          (A) Documents. A person responding to a subpoena to produce documents
                                                                                    must produce them as they are kept in the ordinary course ofbusiness or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                         must brganize and label them to correspond to the categories in the demand.
                                                                                       (B) Formfor Producing Electronically Stored Information Not Specif3d'
  (l) Avoiding Undue Burden or Expense; Sanctions' A party or attomey               Ifa subpoen-a does not specifr a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps           information, the person iesponding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the                which it is ordinarily maintained or in a reasonably usable form or forms'
subpoena. The court for the district where compliance is required must                 (C) Elecftonically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include              person responding need not produce the same electronically stored
lost eamings and reasonable attomey's fees----on a party or attomey who             information in more than one form.
fails to comply.                                                                       (D'1 Inaccessible Electronically Stored Informatior. The person
                                                                                    responding need not provide discovery ofelectronically stored information
 (2) Command to Produce Materials or Permit Inspection.                             from sources that the person identifies as not reasonably accessible because
  (A) Appearance Not Required. A person commanded to produce                        ofundue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to             order, the person responding must show that the information is not
permit the inspection ofpremises, need not appear in person at the place of         reasonably accessible because ofundue burden or cost. Ifthat showur,g is
production or inspection unless also commanded to appear for a deposition,          made, the court may nonetheless order discovery from such sources ifthe
hearing, or hial.                                                                   requesting party shows good cause, considering the limitations ofRule
   (B\ Obiections. A person commanded to produce documents or tangible              26(bX2XC). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attomey designated
in the subpoena a written objection to inspecting, copying, testing, or             (2\ Cldming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises----or to           (A) Information Itrithheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.         under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier ofthe time specified for            material must:
compliance or 14 days after the subpoena is served. Ifan objection is made,              (i) expressly make the claim; and
the following rules apply:                                                               (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an             privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                            (B) Information Produced. If information produced in response to a
      (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer fiom       triai-preparation material, the person making the claim may notifu any party
significant expense resulting from compliance.                                      that received the information ofthe claim and the basis for it. After being
                                                                                    notified, a party must promptly retum, sequester, or destroy the specified
 Q) Quashing or Modifying a Subpoena.                                               information and any copies it has; must not use or disclose the information
  (A) Wen Required. On timely motion, the court for the district where              until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                        information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                                present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits                compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                            produced the information must preserve the information until the claim is
     (iii) requires disclosure ofprivileged or other protected matter, ifno         resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                        (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a               ifie court foi the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on           motion is transfened, the issuing court-may hold in contempt a person
motion, quash or modi$ the subpoena ifit requires:                                  who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                 subpoena or an order related to it.
development, or commercial information; or




                                        For access to subpoena materials,   see Fed. R.   Civ. P. 45(a) Committee Note (2013).
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 53 of 118




                       EXHIBIT (A'' TO SUBPOENA
              MEDICAL PROVIDER: American Medical Responseo Inc.
              PATIENT: Richard Janssen Burnett; Birth Year: 1981
                     TRIP NUMBER : 244-05823987-00

         NOTE A: These requests shall include any documents in the possession or

control of you, your agents, representatives, and, unless privileged, your attorney of

record.

         NOTE B: These requests are continuing in nature so as to require you to

produce supplemental documents as soon as you, your investigators, representatives,

andlor agents obtain same or access to same in accordance with the Federal Rules    of

Civil Procedure.

         NOTE C: The term "documents" refer to all documents and tangible things

subject to discovery under the Federal Rules of Civil Procedure, including, but not

limited to, any written, printed, typed or recorded material, correspondence,

memoranda, notes, reports, ledgers, books, drawings, blueprints, Surveys, plats,

graphs, contracts, bids, proposals, invoices, receipts, diaries, desk calendars, notes

of telephone conversations or other communications, videotapes, audiotapes, or

transcriptions thereof, microfilm, photographs, slides, computer diskettes, hard

drives, tape backups and other information and data storage devices, electronic mail,

computerized data bases, and all other data compilations from which information

can be obtained. Documents also include any copy of which a comment, notation or




13191222v.2
      Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 54 of 118




other addition has been made or which has been otherwise altered or changed in any

other manner.

          NOTE D: If you claim that any documents are lost, destroyed or privileged,

(i) identiS' and describe     each such document by date, author, and recipient, (ii)

provide a brief summary of its contents, and (iii) state the privilege(s) asserted.

          The requested documents are as follows:

                                             1



          Copies of all health and treatment information, including, but not limited to,

medical bills, medical reports, evaluations, questionnaires, any and all treatment

notes, operative reports, diagnostic reports, medical opinions, medication

administration sheets, patient care plan, progress notes, referral sheets, transfer

forms, videotapes, photographs and all other health, medical and billing information

and records whether in written or electronic form regarding Richard Janssen

Burnett.

                                            2

          Copies   of all documentation describing AMR responders' knowledge of
Richard Janssen Burnett's medical condition upon arcival atthe scene and the care

and treatment provided to Richard Janssen Burnett during the transportation ride

to the hospital.




13191222v.2
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 55 of 118




                                          a
                                          J


         Any and all other records andlor accountingandlor billing documents in your

possession related   to your professional carc and treatment of Richard    Janssen


Burnett.




13191222v.2
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 56 of 118




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERII DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 RICHARD BURNETT,                        )
                                         )
                 Plaintiff,              )
                                         )         CIVL ACTION FILE NO
 V                                       )         l:20-cv-03959-ELR
                                         )
 AMAZON.COM, NC.;                        )
 AMAZON.COM SERVICES,                    )
 LLC; BRASK PET SUPPLY;                  )
 AND DOES 1-50,                          )
                                         )
                 Defendants.             )

              RESPONSE TO SUBPOENATO PRODUCE DOCUMENTS.
                  INFO        . OR OBJECTS OR   PERMIT
                         INSPECTION OF PREMISES

         COMES NOW AMERICAN MEDICAL RESPONSE, INC. and responds

to the Subpoena, as follows:

Please indicate the appropriate response below:

         t ]    Copies of the requested materials have been attached.

         t ]    The materials requested will be produced at the designated address.

         t ]    The materials requested do not exist.

                                      AFF'IDAVIT

         Personally appeared before me, an officer authorized by law to administer

oaths, came                                             who after being duly sworn

states under oath as follows: that he/she is the records custodian for   AMERICAN



ll19l222v.2
      Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 57 of 118




MEDICALRESPONSE, INC.; thatany and all copies attached hereto             are true and


correct copies; made at or near the time of the described acts, events, conditions,

opinions, or diagnoses; made by, or from information transmitted       by, a   person

with personal knowledge and a business duty to report; kept in the course of a
regularly conducted business activity; and it was the regular practice of the business

activity to make the memorandum, report, record, or data compilation; and that the

attached constitutes all responsive materials requested.

          Dated this      day   of                         202r.



                                       Records Custodian for
                                       AMERICAN MEDICAL RESPONSE,
                                       INC.
                                       Name:


                                                       (Print)
Sworn to and subscribed before me
this  _   day of                  2021



Notary Public




                                     Page 2   of2


13191222v.2
      Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 58 of 118




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERII DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 RICHARD BURNETT,                      )
                                       )
                 Plaintiff,            )
                                       )      CIVIL ACTION FILE NO.
 V                                     )       I :20-cv-03959-ELR
                                       )
AMAZON.COM, INC.;                      )
AMAZON.COM SERVICES,                   )
LLC; BRASK PET SUPPLY;                 )
AND DOES 1.50,                         )
                                       )
                 Defendants.           )


                              CERTIF'ICATE OF'SERVICE

         I    HEREBY CERTIFY that the within and foregoing DEFENDANT

AMAZON.COM' INC.'S SUBPOENA                  TO PRODUCE          DOCUMENTS,

INFORMATION, OR OBJECTS OR TO PERMIT INSPECTION OF

PREMISES TO AMERICAN MEDICAL RESPONSE, INC. was served by

depositing in the United States Mail a copy of same in an envelope with adequate

postage thereon, addressed as follows:

       Frank M. Gaither, Jr.                        William A. Levin
 LAW OFFICES OF McLAUGHLIN &                        Angela J. Nehmens
                     REAM                     LEVIN SIMES ABRAMS, LLP
     365 North Interstate Pkwy, Suite 375   1700 Montgomery Street, Suite 2500
           Atlanta, Georgia 30339             San Francisco, California 9 4l lI




13191222v.2
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 59 of 118




                  David A. Sleepy
              CATHY & STRAIN,LLC
                    P.O. Box 689
               Cornelia, Georgia 3053 1

         DATED this 21st day of May , 2021

                                          HAWKINS PARNELL
                                           & YOUN6 LLP


                                                          W
                                          Willie C. Ellis Jr.
303 Peachtree Street, NE, Suite 4000      Georgia Bar No. 246116
AtIanta, GA 30308                         Mark Coleman Walker Jr.
Tel: (404) 614-7400                       Georgia Bar No. 688704
wellis      law.com                       Counsel for Defendants Amazon.com,
cw               .com                     Inc. and Amezon.com Services, LLC




13191222v.2
              Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 60 of 118

AO 88B (Rev. 02114)   Subpoena to Produce Documents" Information, or Objects or to Permit Inspection of Premises in a   Civil Action



                                       UNnso Srarps Drsrrucr CoURT
                                                                            for the
                                                            Northern District of Georgia

                         Richard Burnett
                                                                               )
                               Plaintilf                                       )
                                                                                        CivilActionNo.           1:20-CV-03959-ELR
                                                                               )
                                                                               )
                      Amazon.com, et al.                                       )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS,INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVI ACTION

To:                                                    Gregory J. Newman, Waffle House, lnc.
                                                      5986 Financial Drive, Norcross, GA, 30071
                                                       (Name of person to whom this subpoena is directed)

      6   Production; YOIJ ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See "Exhibit A" attached.



 Place: 6sq76ins parnell & young, LLP                                                    Date and Time:
        303 Peachtree Street, NE, Suite 4000                                                                   06114120215:00 pm
        Atlanta, Georgia

     A Inspection of Premises.'YOU ARE COMMANDED to permit entry onto the designated premises,land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place                                                                                   Date and Time




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.

Dare:       0512112021

                                   CLERKOF COURT
                                                                                             OR                                        W
                                           Signature of Clerk or Deputy Clerk                                             Attorney's signature


The name, address, e-mail address, and telephone number of the attorney representing                               (name of party)       Amazon.com, lnc.

and Amazon.com Services. LLC                                                                      , who issues or requests this subpoena, are:

Willie C. Ellis, Jr.; 303 Peachtree St., NE, Suite 4000, Atlanta, Georgia 30308-3243; wellis@hpylaw.com; 404-614-7400
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. as(a)(a).
                  Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 61 of 118


AO88B (Rev.02114)SubpoenatoProduceDocuments,Information,orObjectsortoPermitlnspectionofPremisesinaCivilAction(Page2)

Civil ActionNo. 1:20-CV-03959-ELR

                                                     PROOF OF SERVICE
                      (This section should not be/ited with the court unless required by Fed. R. Civ. P, 45.)

            I received this subpoenafor   (name of individual and title, if any)

on (date)


            /    I serv"d the subpoena by delivering a copy to the named person as follows
            Certifled Mail, Return Receipt
                                                                                   on (date)                               ;or

            il   I returned the subpoena unexecuted because



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                 0.00           for travel and    $         0.00          for services, for   a total   of$         0.00



            I declare under penalty of perjury that this information is true.


Date
                                                                                          Server's signature



                                                                                        Printed name and title




                                                                                           Server's address


Additional information regarding attempted service, etc.
                Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 62 of 118


AO88B (Rev.02114)SubpoenatoProduceDocuments,Information,orObjectsortoPermitlnspectionofPremisesinaCivilAction(Page3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                                l2llll3)
(c) Place of Compliance.                                                                 (ii) disclosing an unretained expert's opinion or information that does
                                                                                    not describe specific occunences in dispute and results from the expert's
 (l) For a Trial, Hearing, or Deposilion, A subpoena may command a                  study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                      (C) Specifying Conditions as an Alternative. In the circumstances
  (A) within 100 miles of where the person resides, is employed, or                 described in Rule 45(d)(3XB), the court may, instead ofquashing or
regularly transacts business in person; or                                          modifuing a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly         conditions ifthe serving party:
transacts business in person, ifthe person                                               (i) shows a substantial need for the testimony or material that cannot be
     (i) is a party or a party's officer; or                                        otherwise met without undue hardship; and
     (ii) is commanded to aftend a trial and would not incur substantial                 (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                    (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production ofdocuments, electronically stored information, or                 (l) Producing Documents or Eleclronically Stored Informntion- These
tangible things at a place within 100 miles ofwhere the person resides, is          procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                            information:
   (B) inspection ofpremises at the premises to be inspected.                          (A') Documents. A person responding to a subpoena to produce documents
                                                                                    must produce them as they are kept in the ordinary course ofbusiness or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                         must organize and label them to correspond to the categories in the demand.
                                                                                       (B) F;ormfor Producing Electronically Stored Information Not Specifi,ed
  (l) Avoiding andue Burden or Expense; Sanctions. A party or attomey               Ifa subpoena does not specifr a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps           information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the                which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                 (C) Electronically Stored Information Produced in Only One Form. ^fhe
enforce this duty and impose an appropriate sanction-which may include              person responding need not produce the same electronically stored
lost eamings and reasonable attomey's fees----on aparry or attomey who              information in more than one form.
fails to comply.                                                                       (D\ Inaccessible Elecnonically Stored Informatioz. The person
                                                                                    responding need not provide discovery ofelectronically stored information
  (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                       ofundue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to             order, the person responding must show that the information is not
permit the inspection ofpremises, need not appear in person at the place of         reasonablt accessible because ofundue burden or cost. Ifthat showing is
production or inspection unless also commanded to appear for a deposition,          made, thscourt may nonetheless order discovery from such sources ifthe
hearing, or trial.                                                                  requesting party shows good cause, considering the limitations ofRule
   (B) Obiections. A person commanded to produce documents or tangible              26(b)(2)(C). The court may speci$ conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or             (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises-or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms rsquested.         under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for           material must:
compliance or 14 days after the subpoena is served. Ifan objection is made,              (i) expressly make the claim; and
the following rules apply:                                                               (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an             privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection-                                            (B) Information Produced. Ifinformation produced in response to a
      (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer from       trial-preparation material, the person making the claim may noti$ any parfy
significant expense resulting from compliance.                                      that riceived the information of the claim and the basis for it. After being
                                                                                    notified, a party must promptly retum, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoenu                                               information and any copies it has; must not use or disclose the information
  (A) When Required. Ontimely motion, the court for the district where              until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modiS a subpoena that:                         information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                                present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits                bompliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                            produced the information must preserve the information until the claim is
     (iii) requires disclosure ofprivileged or other protected matter, ifno         resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                        (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a               1"he court foi the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on           motion is transfened, the issuing court-may hold in contempt a person
motion, quash or modi$ the subpoena ifit requires:                                  who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                 subpoena or an order related to it.
development, or commercial information; or




                                        For access to subpoena materials,   see Fed. R.   Civ. P. 45(a) Committee Note (2013).
      Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 63 of 118




                          EXHIBIT    66A''   TO SUBPOENA

               LOCATION: 2840 E. College Ave, Decatur, GA 30030

         NOTE A: These requests shall include any documents in the possession or

control of you, your agents, representatives, and, unless privileged, your attorney of

record.

         NOTE B: These requests are continuing in nature so as to require you to

produce supplemental documents as soon as you, your investigators, representatives,

andlor agents obtain same or access to same in accordance with the Federal Rules    of

Civil Procedure.

         NOTE C: The term "documents" refer to all documents and tangible things

subject to discovery under the Federal Rules of Civil Procedure, including, but not

limited to, any written, printed, typed or recorded material, correspondence,

memoranda, notes, reports, ledgers, books, drawings, blueprints, surveys, plats,

graphs, contracts, bids, proposals, invoices, receipts, diaries, desk calendars, notes

of telephone conversations or other communications, videotapes, audiotapes, or

transcriptions thereof microfilm, photographs, slides, computer diskettes, hard

drives, tape backups and other information and data storage devices, electronic mail,

computerized data bases, and all other data compilations from which information

can be obtained. Documents also include any copy of which a comment, notation or




13195124v.2
      Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 64 of 118




other addition has been made or which has been otherwise altered or changed in any

other manner.

          NOTE D: If you claim that any documents are lost, destroyed or privileged,

(i) identifu and describe    each such document by date, author, and recipient, (ii)

provide a brief summary of its contents, and (iii) state the privilege(s) asserted.

          The requested documents are as follows:

                                           1.


         Any and all documents in your     possession related   to an October 2, 2018

incident involving Richard Janssen Burnett.

                                           2.

         Copies of all incident reports, videos, photographs, interoffice memorandums,

and any other documentation regarding any incidents that occurred on the premise

on October 2,2018.

                                           3.

          Copies of all shift schedules identiffing employees and managers that were

working andlor on duty on October 2, 2018 at approximately 6: 30 d.ffi., including

the name, job title and last known contact information for each.




13195124v.2
      Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 65 of 118




                   IN THE UNITED STATES DISTRICT COURT
                 F'OR THE NORTHERN DISTRICT OF'GEORGIA
                             ATLANTA DIVISION

 RICIIARD BURNETT,                       )
                                         )
                 Plaintiff,              )
                                         )         CNIL ACTION FILE NO.
 V                                       )         1:20-cv-03959-ELR
                                         )
 AMAZON.COM, INC.;                       )
 AMAZON.COM SERVICES,                    )
 LLC; BRASK PET SUPPLY;                  )
 AND DOES I-50                           )
                                         )
                 Defendants              )

              RESPONSE TO SUBPOENA     PRODUCE DOCUMENTS.
                  INFORMATION, OR OBJECTS OR TO PERMIT
                         INSPECTION OF' PREMISES

         COMES NOW WAFFLE HOUSE, INC. and responds to the Subpoena,                  as


follows:

Please indicate the appropriate response below:

          t ]   Copies of the requested materials have been attached.

          t I   The materials requested will be produced at the designated address

          t ]   The materials requested do not exist.

                                      AFFIDAVIT

         Personally appeared before me, an officer authorized by law to administer

oaths, came                                             who after being duly sworn

states under oath as follows: that he/she is the records custodian      for WAFFLE



lfl95l24v.2
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 66 of 118




HOUSE, INC. that any and all copies attached hereto are true and correct copies;

made at or near the time      of the described acts, events, conditions, opinions, or

diagnoses; made by, or from information transmitted     by, a person with       personal

knowledge and a business duty to report; kept in the course of    a   regularly conducted

business activity; and it was the regular practice of the business activity to make the

memorandum, report, record, or data compilation; and that the attached constitutes

all responsive materials requested.

          Dated   this   _   day   of                     2021




                                          Records Custodian for
                                          WAFFLE HOUSE, INC.
                                          Name:


                                                        (Print)
Sworn to and subscribed before me
this  _   day of                  ,202r.


Notary Public




                                        Page 2   of2




13195124v.2
      Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 67 of 118




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 RICHARD BURNETT,                      )
                                       )
                  Plaintiff            )
                                       )         CNIL ACTION FILE NO.
 V                                     )         1:20-cv-O3959-ELR
                                       )
 AMAZON.COM, INC.;                     )
 AMAZON.COM SERVICES,                  )
 LLC; BRASK PET SUPPLY;                )
 AND DOES 1.50,                        )
                                       )
                  Defendants.          )


                              CERTIFICATE OF' SERVICE

         I    HEREBY CERTIFY that the within and foregoing DEFENDANT

AMAZON.COM, INC.'S SUBPOENA                    TO PRODUCE          DOCUMENTS,

INFORMATION, OR OBJECTS OR TO PERMIT INSPECTION OF

PREMISES TO WAFFLE HOUSE, INC. was served by depositing in the United

States   Mail a copy of same in an envelope with adequate postage thereon, addressed

as follows:

       Frank M. Gaither, Jr.                          William A. Levin
 LAW OFFICES OF MoLAUGHLIN &                         Angela J. Nehmens
                     REAM                      LEVIN SIMES ABRAMS, LLP
     365 North Interstate Pkwy, Suite 375    1700 Montgomery Street, Suite 2500
              Atlanta, Georgia 30339           San Francisco, Califo nia 9 4 I I I




13195124v.2
      Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 68 of 118




                 David A. Sleepy
              CATHY & STRAIN,LLC
                   P.O. Box 689
              Cornelia, Georgia 3053   1



          DATED this 21st day of May , 2021 .

                                            HAWKINS PARNELL
                                             & YOUN6 LLP



                                           Willie C. Ellis Jr.
 303 Peachtree Street, NE, Suite 4000      Georgia Bar No. 246116
 Atlanta, GA 30308                         Mark Coleman Walker Jr.
 Tel: (404) 614-7400                       Georgia Bar No. 688704
 wellis@hp)'law.com                        Counsel fo, Defendants Amazon.com,
 cwalker@hpylaw.com                        Inc. and Amazon.com Services, LLC




13195124v.2
              Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 69 of 118

AO88B (Rev.02l14)SubpoenatoProduceDocuments,lnformation,orObjectsortoPermitlnspectionofPremisesinaCivilAction


                                   UNITBI STATBS DISTruCT COURT
                                                                   for the
                                                       Northern District of Georgia

                      Richard Burnett
                                                                       )
                           Plaintiff                                   )
                                                                       )      Civil AcrionNo. 1:20-CV-03959-ELR
                                                                       )
                    Amazon.com, et al                                  )
                          Defendant                                    )

                     SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                       OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To                                                    Jerome Adams, MidSouth Steel, lnc.
                                                  1   16 West Bryan St., Douglas, GA 31533
                                                  (Name of person to whom this subpoena is directed)

     6    Productton:YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See "Exhibit A" attached.



 Place: fisv/kins Parnell & Young, LLP                                         Date and Time
        303 Peachtree Street, NE, Suite 4000                                                      06114120215:00 pm
        Atlanta, Georgia

     J  Inspection of Premises.'YOU ARE COMMANDED to permit entry onto the designated premises' land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                        Date and Time:




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating 10 your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:       0512112021

                              CLERKOFCOURT


                                       Signature of Clerk or Deputy Clerk
                                                                                   OR
                                                                                                                         W
                                                                                                          Attorney's signature


The name, address, e-mail address, and telephone number of the attorney representing                   (name of party)   Amazon.com, lnc.

and Amazon.com                  LLC                                                     , who issues or requests this subpoena, are:

Willie C. Ellis, Jr.; 303 Peachtree St., NE, Suite 4000, Aflanta, Georgia 30308-3243; wellis@hpylaw.com; 404-614-7400
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspectionof premises before lr:ial, anotice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed' Fed' R. Civ. P' as(a)(a)'
                 Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 70 of 118

                                                                                                                                  (Page 2)
AO 888 (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection ofPremises in a Civil Action

Civil ActionNo. 1:20-CV-03959-ELR

                                                    PROOF OF SERVICE
                     (This section should not beJited with the coufi unless required by Fed. R. Civ. P. 45.)

            I received this subpoena fot       (name of individual and title, if any)

on (date)


            /   L"rued the subpoena by delivering             a copy to the named person as follows

            Certified Mail, Return Receipt
                                                                                          on (date)                                     ;or

            D   I returned the subpoena unexecuted because



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                   0.00              for travel and $              0.00            for services, for    a total   of$            0'00



            I declare under penalty of perjury that this information is true


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address


Additional information regarding attempted service, etc
                Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 71 of 118

AO88B (Rev.02114)SubpoenatoProduceDocuments,Information,orObjectsortoPermitlnspectionofPremisesinaCivilAction(Page3)

                             Federal Rule of Civil Procedure 45 (c), (d)' (e), and (g) (Effective L2lll13)
(c) Place of Compliance.                                                                 (ii) disclosing an unretained expert's opinion or information that does
                                                                                    not describe specific occurrences in dispute and results from the expert's
  (l'1 For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                      (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(dX3)(B), the court may, instead ofquashing or
regularly transacts business in person; or                                          modifiring a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly        conditions ifthe serving party:
transacts business in person, ifthe person                                               (i) shows a substantial need for the testimony or material that cannot be
       (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
       (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                    (e) Duties in Responding to a Subpoenr.
  Q) For Other Discovery. A subpoena may command:
   (A) production ofdocuments, electronically stored information, or                 (1) Producing Documents ot Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is         procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                            information:
  (B) inspection of premises at the premises to be inspected.                          (A) Documents. A person responding to a subpoena to produce documents
                                                                                    must produce them as they are kept in the ordinary course ofbusiness or
(d) Protecting a Person Subject to a Subpoena; Enforcement'                         must organize and label them to correspond to the categories in the demand.
                                                                                       (B) Fbrmfor Producing Electronically Stored Information Not Specified
  (l) Avoiding Undue Burden or Expense; Sanctions. A party or attomey               If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps           information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the                which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                 (C) Electronicatly Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include              person responding need not produce the same electronically stored
lost eamings and reasonable attomey's fees----on a party or attorney who            information in more than one form.
fails to comply.                                                                       (D) Inaccessible Electronically Stored Information The person
                                                                                    responding need not provide discovery ofelectronically stored information
  (2) Command to Produce Materials or Permit Inspection.                            liom sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                       ofundue burden or cost. On motion to compel discovery or for a protective
documents, elecronically stored information, or tangible things, or to              order, the person responding must show that the information is not
permit the inspection ofpremises, need not appear in person at the place of         reasonably accessible because ofundue burden or cost. Ifthat showing is
production or inspection unless also commanded to appear for a deposition,          made, the court may nonetheless order discovery from such sources ifthe
hearing, or trial.                                                                  requesting party shows good cause, considering the limitations ofRule
   (B) Objections. A person commanded to produce documents or tangible              26(b)(2)(C). The court may specifl conditions for the discovery.
things or to permit inspection may serve on the party or attomey designated
in the subpoena a written objection to inspecting, copying, testing, or             (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises----or to          (A) Information llrithheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.         under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specihed for            material must:
compliance or 14 days after the subpoena is served. Ifan objection is made,              (i) expressly make the claim; and
the following rules apply:                                                               (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an             privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                            (B) Information Produced. If information produced in response to a
      (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer from       trial-preparation material, the person making the claim may notifr any party
significant expense resulting from compliance.                                      that received the information ofthe claim and the basis for it. After being
                                                                                    notified, a party must promptly retum, sequester, or destroy the specified
    Quashing or Modifying a Subpoena.
 (3'1                                                                               information and any copies it has; must not use or disclose the information
  (A) Wen Required. Onlimely motion, the court for the district where               until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modifr a subpoena that:                        information ifthe party disclosed it before being notified; and may promptly
    (i) fails to allow a reasonable time to comply;                                 present the information under seal to the court for the district where
    (ii) requires a person to comply beyond the geographical limits                 iompliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                            produced the information must preserve the information until the claim is
     (iii) requires disclosure ofprivileged or other protected matter, ifno         resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                        (g) Contempt.
  (B\ When Permitted. To prolecl a person subject to or affected by a               the court for the district where compliance is required*and also, after a
subpoena, the court for the district where compliance is required may, on           motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modifo the subpoena ifit requires:                                 who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                 subpoena or an order related to it.
development, or commercial information; or




                                        For access to subpoena materials,   see Fed. R.   Civ. P. 45(a) Committee Note (2013)
          Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 72 of 118




                              EXHTBIT 66A'' TO SUBPOENA

                           EMPLOYER: MidSouth Steel' Inc.
                   LOCATION: 4301 Roosevelt H*y, Atlanta, GA 30349
                     Re: Richard Janssen Burnett; Birth Year: 1981

             NOTE A: These requests shall include any documents in the possession or

control of you, your agents, representatives, and, unless privileged, your attorney of

record.

             NOTE B: These requests are continuing in nature so as to require you to

produce supplemental documents as soon as you, your investigators, representatives,

andlor agents obtain same or access to same in accordance with the Federal Rules   of

Civil Procedure.

              NOTE C: The term "documents" refer to all documents and tangible things

subject to discovery under the Federal Rules of Civil Procedure, including, but not

limited to, any written, printed, typed or recorded material, correspondence,

memoranda, notes, reports, ledgers, books, drawings, blueprints' SurVeyS, plats,

graphs, contracts, bids, proposals, invoices, receipts, diaries, desk calendars, notes

of telephone conversations or other communications, videotapes,        audiotapes, or

transcriptions thereof, microfilm, photographs, slides, computer diskettes, hard

drives, tape backups and other information and data storage devices, electronic mail,

computerized data bases, and all other data compilations from which information

can be obtained. Documents also include any copy of which a comment, notation or



I 3 19   1304v.2
       Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 73 of 118




other addition has been made or which has been otherwise altered or changed in any

other manner.

         NOTE D: If you claim that any documents are lost, destroyed or privileged,

(i) identiff and describe    each such document     by   date, author, and recipient,   (ii)

provide a brief summary of its contents, and (iii) state the privilege(s) asserted.

         The requested documents are as follows:

                                             1.


         A copy of your entire personnel file, including but not limited to applications,

reviews, wages/hourly rates, overtime PaY, per diems, bonuses, evaluations,

insurance, certifications, communications with or about the above-named employee,

benefits, health insurance andlor other medical information, disability or injuty

claims, discipline history, complaints and leaves of absences for Richard Janssen

Burnett.

                                            2.

         Copies of all documents speci$ring any and all welding equipment andlor

heavy machinery operated by Richard Janssen Burnett with MidSouth Steel, Inc.

                                            3.


         Any and all documentation describing the job duties, physical requirements,

job descriptions,   and   job title of Richard Janssen Burnett with MidSouth Steel,

Inc.



13191304v.2
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 74 of 118




                                         4.

         Any and all other records andlor accounting/personnel/claim documents in

your possession related to your professional association, union, employment andl or

membership and including any documents        to add or   separate   Richard Janssen

Burnett from any employment or policy.




13191304v.2
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 75 of 118




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 RICHARD BURNETT,                         )
                                          )
                 Plaintiff                )
                                          )           CIVIL ACTION FILE NO.
 V                                        )           l:20-cv-03959-ELR
                                          )
 AMAZON.COM, INC.;                        )
 AMAZON.COM SERVICES,                     )
 LLC; BRASK PET SUPPLY;                   )
 AND DOES 1-50,                           )
                                          )
                 Defendants               )

              RESPONSE         STIBPOENA TO PRODUCE                            S.
                                       OBJECTS OR TO
                              INSPECTION OF' PREMISES

         COMES NOV/, MIDSOUTH STEEL, INC., and responds to the Subpoena,

as follows:

Please indicate the appropriate response below:

         t ]    Copies of the requested materials have been attached.

         t ]    The materials requested   will   be produced at the designated address.

         t ]    The materials requested do not exist.

                                      AFF''IDAVIT

         Personally appeared before me, an officer authorized by law to administer

oaths, came                                                 who after being duly sworn

states under oath as follows: that he/she is the records custodian for      MIDSOUTH



13191304v.2
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 76 of 118




STEEL, INC.; that any and all copies attached hereto are true and correct copies;

made at or near the time of the described acts, events, conditions, opinions, or

diagnoses; made by, or from information transmitted     by, a person with     personal


knowledge and a business duty to report; kept in the course of a regularly conducted

business activity; and it was the regular practice of the business activity to make the

memorandum, report, record, or data compilation; and that the attached constitutes

all responsive materials requested.

         Dated this   _   day   of                        2021.




                                        Records Custodian for
                                        MIDSOUTH STEEL, INC.
                                        Name:


                                                       (Print)
Sworn to and subscribed before me
this _    day of                  ,202r.


Notary Public




                                      Page   2 of2




11191304v.2
      Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 77 of 118




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 RICHARD BURNETT,                      )
                                       )
                  Plaintiff            )
                                       )       CNIL ACTION FILE NO.
 V                                     )       1:20-cv-03959-ELR
                                       )
 AMAZON.COM, INC.;                     )
 AMAZON.COM SERVICES,                  )
 LLC1' BRASK PET SUPPLY;               )
 AND DOES I.5O                         )
                                       )
                  Defendants           )


                               CERTIFICA    OF'SERVICE

         I    IIEREBY CERTIFY that the within and foregoing DEFENDANT

AMAZON.COM, INC.'S SUBPOENA                   TO   PRODUCE DOCUMENTS,

INF'ORMATION, OR OBJECTS OR                  TO PERMIT TNSPECTTON              OF

PREMISES TO MIDSOUTH STEEL INC. was served by depositing in the

United States Mail a copy of same in an envelope with adequate postage thereon,

addressed as follows:

       Frank M. Gaither, Jr.                         William A. Levin
 LAW OFFICES OF MoLAUGHLIN              &           Angela J, Nehmens
                    REAM                      LEVIN SIMES ABRAMS, LLP
     365 North Interstate Pkwy, Suite 375   1700 Montgomery Street, Suite 2500
              Atlanta, Georgia 30339          San Francisco, Califo rnia 9 4t | 7




13191304v.2
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 78 of 118




                  David A. Sleepy
              CATHY & STRAIN,LLC
                    P.O. Box 689
               Cornelia, Georgia 3053 1

         DATED this 21st day of May , 2021 .

                                           HAWKINS PARNELL
                                                     LLP
                                            & YOUN6
                                               ,n:r.




                                           Willie C. Ellis Jr
 303 Peachtree Street, NE, Suite 4000      Georgia Bar No. 246116
 Atlanta, GA 30308                         Mark Coleman Walker Jr.
 Tel: (404) 614-7400                       Georgia Bar No. 688704
 wellis@hpylaw.com                         Counsel for Defendants Amazon.com,
 cwalker@hpylaw.com                        Inc. and Amdzon.com Services, LLC




13\91304v.2
              Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 79 of 118


AO88B (Rev.02114)SubpoenatoProduceDocuments,Information,orObjectsortoPermitlnspectionofPremisesinaCivilAction


                                   UNrrBn Srarps DIsrrucr CoURT
                                                                    for the
                                                     Northern District of Georgia

                      Richard Burnett
                                                                       )
                           Plaintiff                                   )
                                                                               CivilActionNo.           1:20-CV-03959-ELR
                                                                       )
                                                                       )
                    Amazon.com, et al                                  )
                          Defendant                                    )

                     SUBPOENA TO PRODUCE DOCUMENTS,INFORMATION, OR OBJECTS
                       OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To                                                        MidSouth Steel, lnc.
                                                  4301 Roosevelt Hwy, Atlanta, GA 30349
                                                  Q,lame of person to whom this subpoena is directed)

     dProductfon; YOIJ ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See "Exhibit A" attached.



 Place: pgyylins parnell & young, LLP                                           Date and Time:
        303 Peachtree Street, NE, Suite 4000                                                       OGl14l2O215:00 pm
        Atlanta, Georgia

     J  Inspection of Premises; YOU ARE COMMANDED to permit entry onto the designated premises,land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requestingpar$
may insp-ct, *easure,  survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                        Date and Time:




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:       0512112021

                              CLEKKOFCOURT
                                                                                   OR
                                                                                                                           W
                                       Signature of Clerk or Deputy Clerk                                   Attorney's signature


The name, address, e-mail address, and telephone number of the attorney representing                     (name of party)   Amazon.com, lnc

and Amazon.com Services. LLC                                                            , who issues or requests this subpoena, are:

Willie C. Ellis, Jr.; 303 Peachtree St., NE, Suite 4000, Atlanta, Georgia 30308-3243; wellis@hpylaw.com ; 404-61 4-7 400
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, anotice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. a5@)@)'
                 Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 80 of 118

                                                                                                                         Civil Action   (Page 2)
AO 88B (Rev.    02114) Subpoena to produce Documents, Information, or Objects or to Permit Inspection of Premises in a


Civil AcrionNo. 1:20-CV-03959-ELR

                                                      PROOF OF SERVICE
                      (This section should not be iiled with the coufi unless required by Fed R. Civ. P. 45,)

            I received this subpoenafot          (name of individual and title, if any)

on (date)


            /Lerued       the subpoena by delivering a copy to the named person as follows

            Certified Mail, Return ReceiPt
                                                                                            on (date)                                         ;or

            D I returned     the subpoena unexecuted because



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law' in the amount of

            $


My fees are $                    0.00               for travel and     $          0.00            for services, for       a total   of$             0'00



            I declare under penalty of perjury that this information is true'


Date:
                                                                                                     Server's signature



                                                                                                   Printed name and tille




                                                                                                      Server's address


Additional information regarding attempted service,                    etc.   :
                Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 81 of 118


AO 88B (Rev. 02114) Subpoena to produce Documents, Information, or Objects or to Permit Inspection of Premises in              a   Civil Action(Page   3)



                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                                     l2ll/13\
(c) Place of Compliance.                                                                    (ii) disclosing an unretained expert's opinion or,information that does
                                                                                       not disiribe speclfic occunences in dispute and results from the expert's
  (l) For a Trial, Hearing, or Deposition' A subpoena may command a                    study that was not requested by a party
person to attend a trial, hearing, or deposition only as follows:                         (C) Specfying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  aedciit6a iri Rule a5(dX3)(B), the court may, instead ofquashing or
regularly transacts business in person; or                                             modifiing a subpoena, order appearance or production under specified
                                                                                       conditions ifthe serving PartY:
   ln; *ithin the state where the person resides, is employed, or regularly                 (i) shows a substantial need for the testimony or material that cannot be
transacts business in person, ifthe person
      (i) is a party or a party's officer; or                                          otherwise met without undue hardship; and
      (ii) is cbmmanded to attend a trial and would not incur substantial                   (ii) ensures that the subpoenaed person will be reasonably compensated'
expense.
                                                                                       (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery, A subpoena may command:
   (A) production ofdocuments, electronically stored information, or                    (l) Prorlucing Documenls or Electronically Stored Information' These
tangi6ft things at a place within 100 miles of where the person resides, is            pio'cedures apfly to producing documents or electronically stored
employed, or regularly transacts business in person; and                               information:
                                                                                          (A) Documents. A person responding to a subpoena to produce documents
   @) inspection of premises at the premises to be inspected
                                                                                       must produce them aithey are liept in the ordinary course.ofbusiness or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                            must brganize and label them to Correspond to the categories in the demand-
                                                                                          (B) iormfor Producing Electronically Stored Information Not Specif,ed'
  (l) Avoiding Undue Burden or Expense; Sanctions. A party or attorney                 tfi  subpoena does not specifr a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps              informaiion, the person iesponding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the                   which it is ordinarily maintained oi in a reasonably usable form or forms.
subpoena. fhe court for the district where compliance is required must                    (C) Electronicat[y Srcred Infornation Produced in Only One Form The
enforce this duty and impose an appropriate sanction-which may include                 person responding need not produce the same electronjcalty stored
lost eamings and reasonable attomey's fees--on a party or attomey who                  information in more than one form.
fails to comply.                                                                          (D) I nac c e s s i b I e E I e c tr o ni c al ly S t or e d I nfor ma t i on' The person
                                                                                                                                                        -

                                                                                       responding need not provide discovery ofelectronically stored information
     Command to Produce Materials or Permit Inspection,                                from sourJes that the person identifies as not reasonably accessible because
 Q)
                                                                                       ofundue burden or cost. On motion to compel discovery or for a protective
 '
   (A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to                order, the person responding must show that the information is not
permit the inspection ofpremises, need not appear in person, at the place of           reasonably accessibll because ofundue burden or cost. Ifthat showin-gis
production orlnspection unless also commanded to appear for a deposition,              made, the court may nonetheless order discovery from such sources ifthe
hearing, or trial.                                                                     requesting party shows good cause, considering-the- limitations ofRule
   (B\bbjections. A person commanded to produce documents or tangible                   26(b)(D@j. The court may speci$ conditions for the discovery.
things or to permit inspection may serve on the party or attomey designated
in the subpoena a written objection to inspecting, copying, testing, or                (2)
                                                                                       '
                                                                                            Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to                ('A) Information Withheld. A person withholding subpoenaed information
producing eiectronically stored information in the form or forms requ€sted.            under a claim that it is privilegbd or subject to protection as trial-preparation
The objection must be ierved before the earlier ofthe time specified for               material must:
compliance or 14 days after the subpoena is served. Ifan objection is made,                 (i) expressly make the claim; and
the following rules apply:                                                                  (ii; A6scrlt6 tne nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party            tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an                privileged
                                                                                       '            or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                               (B) Information Produced. Ifinformation produced in.response to a
      (ii) These acts may be required only as directed in the order, and the           subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer from          triai-preparation material, the person making the claim may notiry any. party
significant expense resulting from compliance.                                         that received the information ofthe claim and the basis for it. After being
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying t Subpoena.                                                 information and any copies it has; must not use or disclose the information
  (A) Wen Required. On timely motion, the court for the district where                 until the claim is resolvbd; must take reasonable steps to retrieve the
compliance is required must quash or modi! a subpoena that:                            information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                                   present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits                   iompliance is required for a determination of the claim. The person who
                                                                                       produced the information must preserve the information until the claim is
 -
specified in Rule 45(c);
     (iii) requires disclosure ofprivileged or other protected matter, ifno            resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                           (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a                  ijie court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on              motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modi! the subpoena ifit requires:                                     who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                    subpoena or an order related to it.
development, or commercial information; or




                                        For access to subpoena materials,   see Fed.   R Civ. P    45(a) Committee Note (2013)'
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 82 of 118




                         EXHIBIT     66A''   TO SUBPOENA

                       EMPLOYER: MidSouth Steel, Inc.
               LOCATION: 4301 Roosevelt H*y, Atlanta, GA 30349
                 Re: Richard Janssen Burnett; Birth Year: 1981

         NOTE A: These requests shall include any documents in the possession or

control of you, your agents, representatives, and, unless privileged, your attorney of

record.

         NOTE B: These requests are continuing in nature so as to require you to

produce supplemental documents as soon as you, your investigators, representatives,

andlor agents obtain same or access to same in accordance with the Federal Rules    of

Civil Procedure.

         NOTE C: The term "documents" refer to all documents and tangible things

subject to discovery under the Federal Rules of Civil Procedure, including, but not

limited to, any written, printed, typed or recorded material, correspondence,

memoranda, notes, reports, ledgers, books, drawings, blueprints, SurVeyS' plats,

graphs, contracts, bids, proposals, invoices, receipts, diaries, desk calendars, notes

of telephone conversations or other communications, videotapes,        audiotapes, or

transcriptions thereof, microfilm, photographs, slides, computer diskettes, hard

drives, tape backups and other information and data storage devices, electronic mail,

computerized data bases, and all other data compilations from which information

can be obtained. Documents also include any copy of which a comment, notation or



13191304v.2
       Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 83 of 118




other addition has been made or which has been otherwise altered or changed in any

other manner.

         NOTE D: If you claim that any documents are lost, destroyed or privileged,

(i) identiff and describe each such      document by date, author, and recipient, (ii)

provide a brief summary of its contents, and (iii) state the privilege(s) asserted.

         The requested documents are as follows:

                                             1.


         A copy of your entire personnel file, including but not limited to applications,

reviews, wages/hourly rates, overtime PaY, per diems, bonuses, evaluations,

insurance, certifications, communications with or about the above-named employee,

benefits, health insurance andlor other medical information, disability or injury

claims, discipline history, complaints and leaves of absences for Richard Janssen

Burnett.

                                            2.


         Copies of all documents speciffing any and all welding equipment andlor

heavy machinery operated by Richard Janssen Burnett with MidSouth Steel,Inc.
                                             a
                                            J.


         Any and all documentation describing the job duties, physical requirements,

job descriptions,   and   job title of Richard Janssen Burnett with MidSouth Steel,

Inc.



13191304v.2
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 84 of 118




                                         4.

         Any and all other records andlor accounting/personnellclaim documents in

your possession related to your professional association, union, employment and/ or

membership and including any documents to add or separate Richard Janssen

Burnett from any employment or policy.




13191304v.2
      Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 85 of 118




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

RICIIARD BURNETT,                         )
                                          )
                Plaintiff,                )
                                          )           CIVL ACTION FILE NO.
v                                         )           I :20-cv-03959-ELR
                                          )
AMAZON.COM, NC.;                          )
AMAZON.COM SERVICES,                      )
LLC; BRASK PET SUPPLY;                    )
AND DOES I-50                             )
                                          )
                Defendants                )

                         TO SUBPO           DUCE DO
                        RMATION             OR TO
                           INSPECTION OF'PREMISES

         COMES NOW, MIDSOUTH STEEL, INC., and responds to the Subpoena,

as   follows:

Please indicate the appropriate response below:

         t ]    Copies of the requested materials have been attached.

         t ]    The materials requested   will   be produced at the designated address

         t ]    The materials requested do not exist.

                                      AF'F'IDAVIT

         Personally appeared before me, an officer authorized by law to administer

oaths, came                                                 who after being duly sworn

states under oath as follows: that he/she is the records custodian for      MIDSOUTH



13191304v.2
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 86 of 118




STEEL, INC.; that any and all copies attached hereto are true and correct copies;

made at or near the time of the described acts, events, conditions, opinions, or

diagnoses; made by, or from information transmitted     by, a person with       personal

knowledge and a business duty to report; kept in the course of    a   regularly conducted

business activity; and it was the regular practice of the business activity to make the

memorandum, report, record, or data compilation; and that the attached constitutes

all responsive materials requested.

          Dated this   _   day   of                       2021.




                                        Records Custodian for
                                        MIDSOUTH STEEL, INC.
                                        Name:


                                                       (Print)
Sworn to and subscribed before me
this  _   day of                  202t.


Notary Public




                                      Page 2   of2




13191304v.2
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 87 of 118




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

RICIIARD BURNETT,                      )
                                       )
                 Plaintiff,            )
                                       )         CNIL ACTION FILE NO.
V                                      )          1:20-cv-O3959-ELR
                                       )
AMAZON.COM, INC.;                      )
AMAZON.COM SERVICES,                   )
LLC; BRASK PET SUPPLY;                 )
AND DOES I-50,                         )
                                       )
                 Defendants            )


                              CERTIF'ICATE OF SERVICE

         I    FIEREBY CERTIFY that the within and foregoing DEFENDANT

AMAZON.COM, INC.'S SUBPOENA                     TO PRODUCE           DOCUMENTS'

INF'ORMATION, OR OBJECTS OR TO PERMIT INSPECTION OF

PREMISES TO MIDSOUTH STEEL INC. was served by depositing in the

United States Mail a copy of same in an envelope with adequate postage thereon,

addressed as follows:

       Frank M. Gaither, Jr.                            William A. Levin
 LAW OFFICES  OF McLAUGHLIN                &           Angela J. Nehmens
                     REAM                        LEVIN SIMES ABRAMS, LLP
    365 North Interstate Pkwy, Suite 375       1700 Montgomery Street, Suite 2500
          Atlanta, Georgia 30339                 San Francisco, Califo rnia 9 4 | I I




13191304v.2
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 88 of 118




                  David A. Sleepy
              CATHY & STRAIN,LLC
                    P.O. Box 689
               Cornelia, Georgia 3053 1

         DATED this 2lst day of May,202l

                                          HAWKINS PARNELL
                                           & YOUN6 LLP


                                                          W
                                          Willie C. Ellis Jr.
 303 Peachtree Street, NE, Suite 4000     Georgia Bar No. 246116
 Atlanta, GA 30308                        Mark Coleman Walker Jr.
 Tel: (404) 6t4-7400                      Georgia Bar No. 688704
 wellis@hpylaw.com                        Counsel fo, Defendants Amazon.com,
 cwalker@hpylaw.com                       Inc. and Amazon.com Services, LLC




13191304v.2
                Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 89 of 118

                                                                                       Inspection of Premises in a civil Action
AO 88B (Rev.02l14) SubPoena to Produce Documents, Information, or objects or to Permit


                                       UNTTBN SrArgS DTSTruCT COURT
                                                                           for the
                                                           Northern District of Georgia

                         Richard Burnett
                                                                              )
                               Plaintiff                                      )
                                                                              )        Civil ActionNo. 1:20-CV-03959-ELR
                                                                               )
                       Amazon.com, et al                                       )
                              Defendant                                        )

                        suBPoENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                             oRToPERMITINSPECTIONoFPREMISESINAclvll.ACTION

To                                          Amy Adelman, Emory Medical Care Foundation
                                                                                                        30322
                          Emory UniversitY, 101 Ad ministration Building, 201 Dowman Drive, Atlanta, GA
                                                       (Name of person to whom this subpoena is directed)

      6    productron: yorJ ARE COMMANDED to produce at the time, date, and place set forth below the following
                                                                                    copying, testing, or sampling of the
documents, electronically stored information, or objects, and to permit inspection,
material: See "Exhibit A" attached.



  Place: Hsvr/kins Parnell & Young, LLP                                                  Date and Time:
         303 Peachtree Street, NE, Suite 4000                                                                 00114120215:00 Pm
           Atlanta,
                                                                                                     premises' land' or
       JInspection oJ'premises: yoU ARE COMMANDED to permit entry onto the designated
                                                                                  forth below, so that the requesting party
other property possessed or controlled by you at the time, date, and location set
                                                                        or      designated  object or operation on it'
may inspect, measure, survey, photograph, test, or sample the property      any


  Place                                                                                 Date and Time:




                                                                                            to the place of compliance;
         The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating
                                                                                     45(e) and (g), relating to your duty to
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule
 respond to this subpoena and the potential consequences ofnot doing so'

 Date:        OSl21l2O21

                                    CLERKOFCOURT
                                                                                             OR

                                            Signature of Clerk or DePutY Clerk                                           Attorney


                                                                         representing                              (name of party)   Amazon.com, lnc.
 The name, address, e-mail address, and telephone number of the attorney
                                                                                                                                          are:
and               com                LLC                                                          , who issues or requests this subpoena'
                                                                                         wel is@hpylaw' com ; 404-6 1 4-7 400
 Willie C. Ellis, Jr.; 303 Peachtree St., NE, Suite 4000' Atl anta, Georgia 30308-3243 ;
                                                                                                                     I




                                Notice to the person who issues or requests this subpoena
                                                                                              or tangible things or the
 If this subpoena commands the production of documents, electronicaliy stored information,
                                                                           must be served on each party in this case before
 inspection of premises before trial, anotice and a copy of the subpoena
 it is served on the person to whom it is directed. Fed. R. civ' P. as(aXa).
                     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 90 of 118

AO88B (Rev.02114)SubpoenatoProduceDocuments,Information,orObjectsortoPermitlnspectionofPremisesinaCivilAction(Page2)

Civil ActionNo. 1:20-CV-03959-ELR

                                                        PROOF OF SERVICE
                        (This section should not be Jited with the court unless requfued by Fed. R. Civ. P. 45,)

            I received this subpoenafot      (name of individual and title, if any)

on (date)


            /    I   ..*"d   the subpoena by delivering a copy to the named person as follows
            Certifled Mail, Return ReceiPt
                                                                                      on   (date)                               or

            il   I returned the subpoenaunexecuted because



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                     0.00         for travel and $             0.00            for services, for   a total   of$        0.00



            I declare under penalty of perjury that this information is true.


Date
                                                                                               Server's signature



                                                                                             Printed name and title




                                                                                                Server's address


Additional information regarding attempted service, etc
                   Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 91 of 118


AO 88B (Rev. 02l14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in     a   Civil Action(Page 3)


                                Federal Rule of      civil Procedure 45 (c), (d), (e), and (g) (Effective l2lIllS)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                  not discribe specific occurrences in dispute and results from the expert's
 (l) For a Trial, Hearing, or Deposition' A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Specifuing Conditions as an Alternative ln the circumstances
- (A) within 100 miles of where the person resides, is employed, or               aeiciiU6O ii Rule 45(dX3)(B), the court may, instead ofquashing or
regularly transacts business in person; or                                        modifing a subpoena, order appearance or production under specified
                                                                                  conditions ifthe serving party:
   ln; wlttrin ttre state where the person resides, is employed, or regularly           (i) shows a substantial need for the testimony or material that cannot be
transacts business in person, ifthe person
     (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                  (e) Duties in Responding to a Subpoena.
    Q\ For Other Discovery. A subpoena may command:
   (A) production ofdocuments, electronically stored information, or               (l) Producing Documents or Eleclronically Stored Information' These
tangible things at a place within 100 miles of where the person resides, is       piocedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
   (B) inspection ofpremises at the premises to be inspected.                        (A\ Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them asthey are kept in the ordinary course.ofbusiness or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must brganize and label them to correspond to the categories in the demand.
                                                                                     (B\ FTrmfor Producing Electronically Stored Information Not Specifr,ed'
  (l) Avoiding Undue Burden or Expense; Sanctions' A party or attomey             Ifa subpoena does not specif, a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person iesponding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. fhe court for the district where compliance is required must               (C) Electronicatly Stored Information Produced in Only, One Form The
enforce this duty and impose an appropriate sanction-which may include            perion responding need not produce the same electronically stored
lost eamings and reasonable attomey's fees----on a party or attorney who          information in more than one form.
fails to comply.                                                                     (D) Inaccessible Electronically Stored Information' The person,
                                                                                  responding need not provide discovery ofelectronically stored information
  (2) Command to Produce Materials or Pemit Inspection.                           from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                     ofundue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
pennit the inspection ofpremises, need not appear in person at the place of       reasonably accessibL because ofundue burden or cost. Ifthat showin-g is
production or inspection unless also commanded to appear for a deposition,        made, the-court may nonetheless order discovery from such sources ifthe
hearing, or trial.                                                                requesting party shows good cause, considering,the- limitations ofRule
   (B) Objections. A person commanded to produce documents or tangible            26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2)
                                                                                  '
                                                                                       Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises----or to         ('A) Information Wijhheld. A person withholding subpoenaed information
proriucing electronically stored information in the form or forms req-u€sted.     under i claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier ofthe time specified for          material must:
compliance or 14 days after the subpoena is served. Ifan objection is made,            (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party       tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged oiprotected will enable the parties to assess the claim'
order compelling production or inspection.                                          (B) Information Produced. Ifinformation produced in response to a
      (ii) These acts may be required only as directed in the order, and the      subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer from     triai-preparation material, the person making the claim may noti!/ any parfy
significant expense resulting from compliance.                                    that received the information ofthe claim and the basis for it. After being
                                                                                  notified, a party must promptly retum, sequester, or destroy the specified
    (3') Quashing or   Modifying a Subpoena.                                      information and any copies it has; must not use or disclose the information
     (A)   LVhen Required. On timely motion, the court for the district where     until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modi! a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              iompliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure ofprivileged or other protected matter, ifno       resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) IYhen Permitted. To protect a person subject to or affected by a             iliecourt fcrr the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modiry the subpoena ifit requires:                                who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or




                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)'
      Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 92 of 118




                           EXHIBIT 664'' TO SUBPOENA

              MEDICAL PROVIDER: Emory Medical Care Foundation
               PATIENT: Richard Janssen Burnett; Birth Year: 1981

          NOTE A: These requests shall include any documents in the possession or

control of you, your agents, representatives, and, unless privileged, your attorney of

record

          NOTE B: These requests are continuing in nature so as to require you to

produce supplemental documents as soon as you, your investigators, representatives,

andlor agents obtain same or access to same in accordance with the Federal Rules    of

Civil Procedure

          NOTE C: The term "documents" refer to all documents and tangible things

subject to discovery under the Federal Rules of Civil Procedure, including, but not

limited to, any wriffen, printed, typed or recorded material, correspondence,

memoranda, notes, reports, ledgers, books, drawings, blueprints, surveys, plats,

graphs, contracts, bids, proposals, invoices, receipts, diaries, desk calendars, notes

of telephone conversations or other communications, videotapes, audiotapes, or

transcriptions thereof; microfilm, photographs, slides, computer diskettes, hard

drives, tape backups and other information and data storage devices, electronic mail,

computerized data bases, and all other data compilations from which information

can be obtained. Documents also include any copy of which a comment, notation or




13191239v.2
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 93 of 118




other addition has been made or which has been otherwise altered or changed in any

other manner.

         NOTE D: If you claim that any documents are lost, destroyed or privileged,

(i) identiff and describe   each such document by date, author, and recipient, (ii)

provide a brief summary of its contents, and (iii) state the privilege(s) asserted.

         The requested documents are as follows:

                                           1.


         Copies of all health and treatment information for Richard Janssen Burnett,

including, but not limited to, initial patient questionnaires, medical bills, any and aIl

treatment notes, operative reports, diagnostic reports, physical therapy records,

physician orders, nurses' notes, occupational therapy notes, doctor               notes,

pharmaceutical records, billing records, clinical test/reports, consultation reports,

correspondence, dictation reports, discharge summaries, emergency room records

and information, history and physical examination, intake-output log. Lab reports,

medical opinions, medication administration sheets, operative supporting

information, patient care plan, progress notes, referral sheets, rhythm strips, special

test/therapy, all test requests and reports, transfer/referral forms, videotapes and

photographs, e-rays, and radiology reports, as well as all other health medical and

billing information and records whether in written or electronic form.




1319l239v.2
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 94 of 118




                                            2

          Any and all other records andlor accounting andlor billing documents in your

possession related     to your professional carc and treatment of Richard Janssen

Burnett.




13191239v.2
      Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 95 of 118




                   IN THE UNITED STATES DISTRICT COURT
                 F'OR THE NORTHERN DISTRICT OF'' GEORGIA
                             ATLANTA DIVISION

 RICIIARD BURNETT,                       )
                                         )
                 Plaintifl               )
                                         )         CNIL ACTION FILE NO.
 V                                       )         I :20-cv-03959-ELR
                                         )
 AMAZON.COM, INC.;                       )
 AMAZON.COM SERVICES,                    )
 LLC; BRASK PET SIIPPLY;                 )
 AND DOES 1.50                           )
                                         )
                 Defendants.             )

              RESPONSE TO SUBPOENA TO PRODUCE DOCUMENTS.
                  INFORMATION. OR OBJECTS OR TO PERMIT
                         INSPECTION OF' PREMISES

          COMES NOW, EMORY MEDICAL CARE FOUNDATION and responds

to the Subpoena, as follows

Please indicate the appropriate response below:

          t ]   Copies of the requested materials have been affached.

          t I   The materials requested will be produced at the designated address.

          t ]   The materials requested do not exist.

                                      AFFIDAVIT

         Personally appeared before me, an officer authorized by law to administer

oaths, came                                             who after being duly sworn

states under oath as follows: that he/she is the records custodian       for EMORY



13191239v.2
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 96 of 118




MEDICAL CARE FOLi|IDATION that any               and all copies attached hereto are true


and correct copies; made at or near the time of the described acts, events, conditions,

opinions, or diagnoses; made by, or from information transmitted        by, a    person

with personal knowledge and a business duty to report; kept in the course of a

regularly conducted business activity; and it was the regular practice of the business

activity to make the memorandum, report, record, or data compilation; and that the

attached constitutes all responsive materials requested.

          Dated this   _   day   of                        2021.




                                        Records Custodian for
                                        EMORY MEDICAL CARE
                                        FOI]NDATION
                                        Name:


                                                        (Print)
Sworn to and subscribed before me
this  _   day of                  202r.


Notary Public




                                      Page 2   of2




13191239v.2
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 97 of 118




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

RICHARD BURNETT,                         )
                                         )
                 Plaintiff,              )
                                         )         CIVIL ACTION FILE NO
V                                        )          l:20-cv-03959-ELR
                                         )
AMAZON.COM, INC.;                        )
AMAZON.COM SERVICES,                     )
LLC; BRASK PET SUPPLY;                   )
AND DOES 1.50,                           )
                                         )
                 Defendants.             )


                              CERTIF'I           OF'SERVICE

         I    HEREBY CERTIFY that the within and foregoing DEFENDANT

AMAZON.COM, INC.'S SUBPOENA                        TO PRODUCE            DOCUMENTS,

INFORMATION, OR OBJECTS OR TO PERMIT INSPECTION OF

PREMISES TO EMORY MEDICAL CARE FOUNDATION was served by

depositing in the United States Mail a copy of same in an envelope with adequate

postage thereon, addressed as follows:

       Frank M. Gaither, Jr.                             William A. Levin
 LAW OFFICES OF McLAUGHLIN                   &          Angela J. Nehmens
                     REAM                          LEVIN SIMES ABRAMS, LLP
    365 North Interstate Pkwy, Suite 375         1700 Montgomery Street, Suite 2500
          Atlanta, Georgia 30339                   San Francisco, Califo rnia 9 4 I |   7




l3l9l239v.2
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 98 of 118




                  David A. Sleepy
              CATHY & STRAIN,LLC
                    P.O. Box 689
               Cornelia, Georgia 3053 I

         DATED this 2l st day of May , 2021

                                          HAWKINS PARIIELL
                                           & YOUN6 LLP



                                          Willie C. Ellis Jr.
 303 Peachtree Street, NE, Suite 4000     Georgia Bar No. 246116
 Atlanta, GA 30308                        Mark Coleman Walker Jr.
 Tel: (404) 6t4-7400                      Georgia Bar No. 688704
 wellis@hpylaw.com                        Counsel f., D"fendants Amazon.com,
 cwalker@hp)'law.com                      Inc. and Amazon.com Services, LLC




13191239v.2
              Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 99 of 118

AO88B (Rev.02114)SubpoenatoProduceDocuments,Infonnation,orObjectsortoPermitlnspectionofPremisesinaCivilAction


                                   UNTTBo STATBS DTSTruCT COURT
                                                                   for the
                                                     Northern District of Georgia

                      Richard Burnett
                                                                       )
                           Plaintiff                                   )
                                                                              CivilAcrionNo.          1:20-CV-03959-ELR
                                                                       )
                                                                       )
                    Amazon.com, et al.                                 )
                          Defendant                                    )

                     suBpoENA TO PRODUCE DOCUMENTS,INFORMATION, OR OBJECTS
                       OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                             Timothy Jefferson, Grady Memorial Hospital
                                               80 Jesse Hill Jr. Drive, SE, Atlanta, GA 30303
                                                  (Name ofperson to whom this subpoena is directed)

      dProduction; YOIJARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See "Exhibit A" attached.



 Place: gsyylins parnell & young, LLp                                          Date and Time:
        303 Peachtree Street, NE, Suite 4000                                                     06114120215:00 pm
        Atlanta, Georgia

     3 Inspection of Premises; YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requestingparty
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                       Date and Time




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:       0512112021

                              CLERKOFCOURT


                                       Signature of Clerk or Deputy Clerk
                                                                                  OR
                                                                                                                  W
                                                                                                          Attorney's signature


The name, address, e-mail address, and telephone number of the attorney representing                   (name of party)   Amazon.com, lnc.

and Amazon.com Services,       LLC                                                     , who issues or requests this subpoena, are:

Willie C. Ellis, Jr.; 303 Peachtree St., NE, Suite 4000, Atlanta, Georgia 30308-3243; wellis@hpylaw.com; 404-614-7 400

                                   Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before rrlal, anotice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. as(a)(a)'
                 Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 100 of 118

AO88B (Rev.02114)SubpoenatoProduceDocuments,Information,orObjectsortoPermitlnspectionofPremisesinaCivilAction(Page2)

Civil ActionNo. 1:20-CV-03959-ELR

                                                     PROOF OF SERVICE
                      (This section should not beJited with the couft unless requbed by Fed. R. Civ. P, 45.)

            I received this subpoenafot   (name of individual and title, if any)

on (date)


            /    I served the subpoena by delivering a copy to the named person as follows
            Certified Mail, Return ReceiPt
                                                                                   on   (date)                                  ;or

            il   I returned the subpoena unexecuted because



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                 0.00           for travel and $             0.00           for services, for   a total   of   $         0.00



            I declare under penalty of perjury that this information is true.


Date
                                                                                            Server's signature



                                                                                         Printed name and title




                                                                                             Server's address


Additional information regarding attempted service,            etc.   :
               Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 101 of 118


AO 88B (Rev. 02114) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection ofPrernises in a Civil Action(Page 3)

                             Federal Rule of       civil Procedure 45 (c), (d),           (e), and (g) (Effective           12llll3)
(c) Place of Compliance.                                                              (ii) disclosing an unretained expert's opinion or information that does
                                                                                 not describe specific occurrences in dispute and results from the expert's
  (l) For a Trial, Hearing, or Deposition' A subpoena may command a              study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                   (C) Spectfuing Conditions as an Alternative.In the circumstances
   (A) within 100 miles of where the person resides, is employed, or             desuibed in Rule 45(d)(3)(B), the court may, instead ofquashing or
regularly transacts business in person; or                                       modifing a subpoena, order appearance or production under specified
   (n; witnln the state where the person resides, is employed, or regularly      conditions ifthe serving PartY:
transacts business in person, ifthe person                                            (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                    otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial             (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                 (e) Duties in Responding to a Subpoena.
  (2) For Other Diseovery. A subpoena may command:
   (A) production ofdocuments, electronically stored information, or              (l) Producing Documents or Electronically Stored Information. These
tangibie things at a place within 100 miles ofwhere the person resides, is       piocedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                         information:
   (B) inspection of premises at the premises to be inspected.                      (A) Documents. A person responding to a subpoena to produce documents
                                                                                 muit produce them as they are kept in the ordinary course.ofbusiness or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                      must brganize and label them to cbrrespond to the categories in the demand.
                                                                                    (B) Firmfor Producing Electronically Stored Information No-t Specified
  (1) Avoiding Undue Burden or Expense; Sanclions. A party or attomey            Ifa subpoeni does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps        information, the person iesponding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the             which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must              (C) Electronicat[y Srcred Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include           person responding need not produce the same electronically stored
lost eamings and reasonable attomey's fees-on a party or attorney who            information in more than one form.
fails to comply.                                                                    (D) Inaccessible Elecnonically Stored Informatior. The person
                                                                                 responding need not provide discovery ofelectronically stored information
  (2\ Command to Produce Moterials or Permit Inspection.                         from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                    ofundue burden or cost. On motion to compel discovery or for a protective
docnments, electronically stored information, or tangible things, or to          order, the person responding must show that the infomation is not
permit the inspection ofpremises, need not appear in person at the place of      reasonably accessible because ofundue burden or cost. Ifthat showin-gis
production or inspection unless also commanded to appear for a deposition,       made, the court may nonetheless order discovery from such sources ifthe
hearing, or trial.                                                               requesting party shows good cause, considering the limitations ofRule
   (B) Objections. A person commanded to produce documents or tangible           26(b)(2)(C). The court may specif conditions for the discovery'
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or          (2)
                                                                                  '
                                                                                      Claiming Privilege or Protection,
sampling any or all of the materials or to inspecting the premises---or to          (A) Information Wilhheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms reqlested.      under a claim that it is privileged or subject to protection as trial-preparation
the objection must be served before the earlier ofthe time specified for         material must:
compliance or l4 days after the subpoena is served. Ifan objection is made,           (i) expressly make the claim; and
the following rules apply:                                                            (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party       tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an          privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                         (B) Information Produced. Ifinformation produced in response to a
     (ii) These acts may be required only as directed in the order, and the      subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer from    triai-preparation material, the person making the claim may notifu any party
significant expense resulting from compliance.                                   that riceived the information of the claim and the basis for it. After being
                                                                                 notified, a party must promptly return, sequester, or destroy the specified
    Qutrshing or Modifying a Subpoenn
 (3'1                                                                            information and any copies it has; must not use or disclose the information
  (A) When Required. Onlimely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                     information if the pafty disclosed it before being notified; and may promptly
     (i) fails to allow areasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits             iompliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                         produced the information must preserve the information until the claim is
     (iii) requires disclosure ofprivileged or other protected matter, ifno      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (Bl Wen Permitted. To protect a person subject to or affected by a              i6e court fo? the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modiff the subpoena ifit requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or




                                        For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
    Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 102 of 118




                         EXHIBIT     66A''   TO SUBPOENA

               MEDICAL PROVIDER: Grady Memorial Hospital
              PATIENT: Richard Janssen Burnettl Birth Year: 198L

         NOTE A: These requests shall include any documents in the possession or

control of you, your agents, representatives, and, unless privileged, your attorney of

record

         NOTE B: These requests are continuing in nature so as to require you to

produce supplemental documents as soon as you, your investigators, representatives,

andlor agents obtain same or access to same in accordance with the Federal Rules    of

Civil Procedure.

         NOTE C: The term "documents" refer to all documents and tangible things

subject to discovery under the Federal Rules of Civil Procedure, including, but not

limited to, any written, printed, typed or recorded material, correspondence,

memoranda, notes, reports, ledgers, books, drawings, blueprints, Surveys' plats,

graphs, contracts, bids, proposals, invoices, receipts, diaries, desk calendars, notes

of telephone conversations or other communications, videotapes,        audiotapes, or

transcriptions thereof, microfilm, photographs, slides, computer diskettes, hard

drives, tape backups and other information and data storage devices, electronic mail,

computerized data bases, and all other data compilations from which information

can be obtained. Documents also include any copy of which a comment, notation or




13191250v.2
    Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 103 of 118




other addition has been made or which has been otherwise altered or changed in any

other manner.

         NOTE D: If you claim that any documents are lost, destroyed or privileged,

(i) identiff   and describe each such document by date, author, and recipient, (ii)

provide a brief summary of its contents, and (iii) state the privilege(s) asserted.

         The requested documents are as follows:

                                           I

         Copies of 4llhealth and treatment information for Richard Janssen Burnett,

including, but not limited to, initial patient questionnaires, medical bills, any and all

treatment notes, operative reports, diagnostic reports, physical therapy records,

physician orders, nurses' notes, occupational therapy notes, doctor               notes,


pharmaceutical records, billing records, clinical test/reports, consultation reports,

correspondence, dictation reports, discharge summaries, emergency room records

and information, history and physical examination, intake-output log. Lab reports,

medical opinions, medication administration sheets, operative                supporting

information, patient care plan, progress notes, referral sheets, rhythm strips, special

test/therapy, all test requests and reports, transfer/referral forms, videotapes and

photographs, e-rays, and radiology reports, as well as all other health medical and

billing information and records whether in written or electronic form.




13191250v.2
    Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 104 of 118




                                          2.

         Any and all other records andlor accounting and/or billing documents in your

possession related to your professional care and treatment      of Richard   Janssen

Burnett.




13191250v.2
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 105 of 118




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 RICFIARD BURNETT,                        )
                                          )
                 Plaintiff,               )
                                          )           CIVI   ACTION FILE NO.
 V                                        )           1:20-cv-03959-ELR
                                          )
 AMAZON.COM, INC.;                        )
 AMAZON.COM SERVICES,                     )
 LLC:; BRASK PET SUPPLY;                  )
 AND DOES 1-50,                           )
                                          )
                 Defendants               )

              RESPONSE         SUBPOENA TO PRODUCE
                 INFO              . OR OBJECTS OR   PERMIT
                              INSPECTION OF PREMISES

         coMES NOW GRADY MEMORIAL HOSPITAL and responds to                              the

Subpoena, as follows:

Please indicate the appropriate response below:

         t ]    Copies of the requested materials have been attached.

         t I    The materials requested   will   be produced atthe designated address

         t ]    The materials requested do not exist.

                                      AFFIDAVIT

         Personally appeared before me, an officer authorized by law to administer

oaths, came                                               , who after   being duly sworn

states under oath as follows: that he/she is the records custodian          for GRADY



13191250v.2
    Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 106 of 118




MEMORIAL HOSPITAL that any and all copies attached hereto are true and

correct copies; made at or near the time of the described acts, events, conditions,

opinions, or diagnoses; made by, or from information transmitted       by, a   person

with personal knowledge and a business duty to report; kept in the course of a
regularly conducted business activity; and it was the regular practice of the business

activity to make the memorandum, report, record, or data compilation; and that the

attached constitutes all responsive materials requested.

          Dated this   _   day   of                        202r



                                        Records Custodian for
                                        GRADY MEMORIAL HOSPITAL
                                       Name:


                                                       (Print)
Sworn to and subscribed before me
this  _   day of                  2021.


Notary Public




                                      Page 2   of2



13191250v.2
    Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 107 of 118




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF'GEORGIA
                            ATLANTA DIVISION

RICHARD BURNETT,                       )
                                       )
                 Plaintiffi            )
                                       )         CNIL ACTION FILE NO.
V                                      )         I :20-cv-03959-ELR
                                       )
AMAZON.COM, INC.;                      )
AMAZON.COM SERVICES,                   )
LLC BRASK PET SUPPLY;                  )
AND DOES 1-50,                         )
                                       )
                 Defendants            )


                                           TE OF'SE

         I    HEREBY CERTIFY that the within and foregoing DEFENDANT

AMAZON.COM, INC.'S SUBPOENA                     TO PRODUCE            DOCUMENTS'

INFORMATION, OR OBJECTS OR TO PERMIT INSPECTION OF

PREMISES TO GRAADY MEMORIAL HOSPITAL was served by depositing

in the United States Mail a copy of same in an envelope with adequate postage

thereono addressed as follows:

       Frank M. Gaither, Jr.                          William A. Levin
 LAW OFFICES OF MoLAUGHLIN &                         Angela J. Nehmens
                   REAM                         LEVIN SIMES ABRAMS, LLP
    365 North Interstate Pkwy, Suite 375      1700 Montgomery Street, Suite 2500
              Atlanta, Georgia 30339            San Francisco, Califo rnia 9 4 I I   1




13191250v.2
    Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 108 of 118




                 David A. Sleepy
          CATHY & STRAIN,LLC
                   P.O. Box 689
              Cornelia, Georgia 3053 I

         DATED this 21st day of MaY ,2027

                                         HAWKINS PARNELL
                                          & YOUNG LLP

                                                         W
                                         Willie C. Ellis Jr.
303 Peachtree Street, NE, Suite 4000     Georgia Bar No. 246116
AtIanta, GA 30308                        Mark Coleman Walker Jr.
Tel: (404) 614-7400                      Georgia Bar No. 688704
wellis(Ehovlaw.com                       Counsel for Defendants Amazon.com,
cwalker@hpylaw.com                       Inc. and Amazon.com Services, LLC




13191250v.2
               Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 109 of 118


AO 88B (Rev.02l14) Subpoena to Produce Documents, Information, or objects or to Permit Inspection of Premises in a civil
                                                                                                                         Action



                                       UNrrBn Srarps Dtsrrucr CoURT
                                                                           for the
                                                           Northern District of Georgia

                         Richard Burnett
                                                                              )
                               Plaintiff                                      )
                                                                              )       Civil ActionNo. 1:20-CV-03959-ELR
                                                                              )
                        Amazon.com, et al.                                    )
                              Defendant                                       )

                        suBPoENA TO PRODUCE DOCUMENTS,INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To                                                             Academy Fence Brokers
                                                         846 Jefferson Hwy, Winder, GA 30680
                                                       Q'{ame   of person to whom this subpoena is directed)

      6    productron: yOtJ ARE COMMANDED to produce            at the time, date, and place set forth below the following
documents, electronically stored  information, or objects, and to permit inspection, copying, testing, or sarnpling of the
material: See "Exhibit A" attached.




 Place:    gs11,7pinsparnell & Young, LLP                                               Date and Time
           303 Peachtree Street, NE, Suite 4000                                                              0G114120215:00 pm
           Atlanta, Georgia

      J Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requestingparty
may inspict, -ia.rr", survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.
                                                                                                                                                      G;
Date:         0512112021

                                   CLERKOFCOURT
                                                                                           OR                                          W
                                           Signature of Clerk or Deputy Clerk                                            Attorney's signature


                                                                                                                                        Amazon.com, lnc
The name, address, e-mail address, and telephone number of the attorney representing (name of party)
and Amazon -com Services. LLC                                                                    , who issues or requests this subpoena, are:
                                                                                                                    4-7 400
Willie C. Ellis, Jr.; 303 Peachtree St., NE, Suite 4000, Atlanta, Georg ia 30308-3243 ; wel s@hpylaw. com ; 404-6 1I i




                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production o? documents, electronically stored information, or tangible things or the
                                                                                               party in this case before
inspection of premises before Irial, anotice and a copy of the subpoena must be served on each
it is served on the person to whom it is directed. Fed' R' Civ' P' a5($(a)'
                 Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 110 of 118

AO88B (Rev.02114)SubpoenatoProduceDocuments,Information,orObjectsortoPermitlnspectionofPremisesinaCivilAction(Page2)

Civil ActionNo. 1:20-CV-03959-ELR

                                                     PROOF OF SERVICE
                      (This section shoald not befiled with the court unless required by Fed. R. Civ. P. 45,)

            I received this subpoen a for   @ame of individual and title, if any)

on (date)


            /    L"rued the subpoena by delivering       a copy to the named person as follows:

            Certified Mail, Return Receipt
                                                                                    on   (date)                               ;or

            il   I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are       $           0.00            for travel and    $         0.00            for services, for   a total   of$         0'00



            I declare under penalty of perjury that this information is true.


Date
                                                                                             Server's signature



                                                                                          Printed name and title




                                                                                             Server's address


Additional information regarding attempted service, etc.
               Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 111 of 118


AO 888 (Rev.    02114) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection ofPrernises in a   Civil Action(Page 3)


                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                             l2llll3)
(c) Place of Compliance.                                                               (ii) disclosing an unretaiued expert's opinion or information that does
                                                                                  not discribe specific occurrences in dispute and results ftom the expert's
 (l\ For n Trial, Hearing, or Deposition' A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Specifying Conditions as an Ahernative. In the circumstances
  (A) within 100 miles of where the person resides, is etnployed, or              desuibed in Rule 45(dX3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                        modifying a subpoena, order appearallce or production under specified
   (B) within the state where the person resides, is employed, or regularly       conditions ifthe serving PartY:
transacts business in person, ifthe person                                             (i) shows a substaritial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                     otherwise met lvithout undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated'
expense.
                                                                                  (e) Duties in Responding to a Subpoena.
 Q'1   For Other Discovery, A subpoena may command:
   (A) production ofdocuments, electronically stored information, or               (l\ Producing Docum.ents or Electronically Stored Informntion. These
tangibfe things at a place within 100 miles ofwhere the person resides, is        piocedures apply to producing documents or electronically stored
employed, or regularly trallsacts business in person; and                         infonnation:
   (B) inspection of premises at the premises to be inspected.                       (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must'produce them as they are kept in the ordinary course ofbusiness or
(d) Protecting a Person Subject to a Subpoena; Enforcement'                       must brganize and label them to correspond to the categories in the demand.
                                                                                     (B) Firmfor Producing Electronically Stored Informdtion Not Specifr,ed.
  (l) Avoiding Undue Burden or Expense; Sanctiotts. A party or attomey            If a subpoena does not specify a fonn for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         informaiion, tlte person iesponding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              rvhich it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. Tlte
enforce this duty and impose an appropriate sanction-which may include            peison responding need not produce the same electronically stored
lost eamings and reasonable attomey's fees--on a party or attomey lvho            information in more than one form.
fails to comply.                                                                     (D) Inaccessible Eleclronically Stored Informalion The person
                                                                                  responding need not provide discovery ofelectrolrically stored information
  (2) Command to Procluce Materials or Permit Inspectiorl.                        from sourCes that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                     ofundue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored informatiorl, or tangible things, or to          order, the person responding must show that the information is not
permit the inspection ofpremises, need not appear iu person at the place of       reasonably accessible because ofundue burden or cost. Ifthat showing is
production or inspection unless also commanded to appear for a deposition,        rnade, the court may nonetheless order discovery from such sources ifthe
hearing, or trial.                                                                requesting party shorvs good cause, considering the limitations ofRule
   (B) Obiections. A person commanded to produce documents or tangible            26(bX2)(e). The court may specifr conditions for the discovery.
things or to permit inspection may serve on the party or attomey designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Prolectiotr.
sampling any or all of the materials or to inspecting the premises----or to        (L) Infornntion llithheld. A person witlrholding subpoenaed information
producing electronically stored information in the form or fonns requ-ested.      uider a claim that it is privileged or subject to protection as trial-preparation
ihe  objection must be served before the earlier ofthe tirne specified for        material must:
compliance or 14 days after the subpoena is served. Ifan objection is made,            (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nahlre of the witlrheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party       tangible things in a manner that, without revealing information itself
may movc the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. If information produced in response to a
      (ii) These acts may be required only as directed in the order, and the      subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person rvho is neither a party nor a party's officer from    trial-preparatiori material, the person making the claim rnay noti$t any party
significant expense resulting from compliance.                                    that riceived the information of the claim and the basis for it. After being
                                                                                  notified, a paffy nrust protrrptly return, sequester, or destroy the specified
 Q) Qunshing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
  (A) IVhen Required On timely rnotion, the court for the district where          until the claim is resolved; nlust take reasonable steps to retrieve the
compliance is required must quash or modiS, a subpoena that:                      information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable tirne to conply;                             present the infomration under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              bompliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosrre ofprivileged or other protected matter, ifno       resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To prolect a person subject to or affected by a             ilie court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modifr the subpoena ifit requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or




                                        For access to subpoena materials, see Fed. R. Civ.   P 45(a) Committee Note (2013)'
      Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 112 of 118




                             EXHIBIT 66A'' TO SUBPOENA

                        EMPLOYER: Academy F ence Brokers
                  LOCATION: 846 Jefferson H*y, Winder, GA 30680
                    Re: Richard Janssen Burnett; Birth Year: 1981

            NOTE A: These requests shall include any documents in the possession or

control of you, your agents, representatives, and, unless privileged, your attorney of

record.

            NOTE B: These requests are continuing in nature so as to require you to

produce supplemental documents as soon as you, your investigators, representatives,

andlor agents obtain same or access to same in accordance with the Federal Rules    of

Civil Procedure.

            NOTE C: The term "documents" refer to all documents and tangible things

subject to discovery under the Federal Rules of Civil Procedure, including, but not

limited to, any written, printed, typed or recorded material, correspondence,

memoranda, notes, reports, ledgers, books, drawings, blueprints, SurVeyS, plats,

graphs, contracts, bids, proposals, invoices, receipts, diaries, desk calendars, notes

of telephone conversations or other communications, videotapes, audiotapes, or

transcriptions thereof, microfilm, photographs, slides, computer diskettes, hard

drives, tape backups and other information and data storage devices, electronic mail,

computerized data bases, and all other data compilations from which information

can be obtained. Documents also include any copy of which a comment, notation or



I 3191 I 81v.2
    Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 113 of 118




other addition has been made or which has been otherwise altered or changed in any

other manner.

         NOTE D: If you claim that any documents are lost, destroyed or privileged,

(i) identiff and describe    each such document     by   date, author, and recipient, (ii)

provide a brief summary of its contents, and (iii) state the privilege(s) asserted.

         The requested documents are as follows:

                                             1.


         A copy of your entire personnel file, including but not limited to applications,

reviews, wages/hourly rates, overtime PaY, per diems, bonuses, evaluations,

certifications, benefits, health insurance and/or other medical information, disability

or injury claims, discipline history,       complaints and leaves      of   absences and

communications with or about Richard Janssen Burnett.

                                            2.

         Any and all documentation describing the job duties, physical requirements,

job descriptions, and job title of Richard Janssen Burnett with Academy             Fence


Brokers.

                                             J.


         Any and all other records andlor accounting/personnel/claim documents in

your possession related to your professional association, company, employment andl

or limited partnership and including any documents to add or separate Richard


13191181v.2
    Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 114 of 118




Janssen Burnett from any employment or policy




l319ll8lv.2
    Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 115 of 118




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

RICFIARD BURNETT,                          )
                                           )
                 Plaintiff,                )
                                           )           CNIL ACTION FILE NO.
v                                          )           l:20-cv-03959-ELR
                                           )
AMAZON.COM, INC.;                          )
AMAZON.COM SERVICES,                       )
LLC; BRASK PET SUPPLY;                     )
AND DOES 1.50,                             )
                                           )
                 Defendants.               )

              RESPO NSE TO SUB         N,NA TO PRO DUCE DO
                  INFO           oN.    R          OR TO PE RMIT
                               INSP      ON OF'PRE MISES

        coMES NOW ACADEMY FENCE BROKERS and responds to                                   the


Subpoena, as follows:

Please indicate the appropriate response below:

         t ]     copies of the requested materials have been attached.

         t ]     The materials requested   will   be produced at the designated address

         t ]     The materials requested do not exist.

                                       AFFIDAVIT

         personally appeared before me, an officer authorized by law to administer

oaths, came                                                  who after being dulY sworn

states under oath as follows: that he/she is the records custodian for        ACADEMY



l3l9ll8lv.2
       Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 116 of 118




FENCE BROKERS; that any and all copies attached hereto are true and correct

copies; made at or near the time of the described acts, events, conditions, opinions,

or diagnoses; made by, or from information transmitted by, a person          with personal

knowledge and a business duty to report; kept in the course of      a   regularly conducted

business activity; and it was the regular practice of the business activity to make the

memorandum, report, record, or data compilation; and that the attached constitutes

all responsive materials requested.

               Dated this   _   day   of                    202t.



                                            Records Custodian for
                                            ACADEMY FENCE BROKERS
                                            Name:


                                                          (Print)
Sworn to and subscribed before me
this     _day of                  2021



Notary Public




                                           Page 2   of2

I   3191 18   lv.2
      Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 117 of 118




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF'GEORGIA
                             ATLANTA DIVISION

 RICHARD BURNETT,                      )
                                       )
                  Plaintifl            )
                                       )       CNIL ACTION FILE NO.
 V                                     )       1:20-cv-03959-ELR
                                       )
 AMAZON.COM, INC.;                     )
 AMAZON.COM SERVICES,                  )
 LLC; BRASK PET SUPPLY;                )
 AND DOES 1-50,                        )
                                       )
                  Defendants.          )


                              CERTIF'ICATE OF'SERVI CE

          I    HEREBY CERTIFY that the within and foregoing DEFENDANT

AMAZON.COM, INC.'S SUBPOENA                   TO   PRODUCE DOCUMENTS,

INFORMATTON, OR OBJECTS OR                   TO PERMIT INSPECTION OF
PREMISES TO ACADEMY FENCE BROKERS was served by depositing in the

United States Mail a copy of same in an envelope with adequate postage thereon,

addressed as follows:

       Frank M. Gaither, Jr.                         William A. Levin
 LAW OFFICES OF MoLAUGHLIN              &           Angela J. Nehmens
                     REAM                     LEVIN SIMES ABRAMS, LLP
     365 North Interstate Pkwy, Suite 375   1700 Montgomery Street, Suite 2500
           Atlanta, Georgia 30339             San Francisco, California 9 4 I I 7




13191 181v.2
     Case 1:20-cv-03959-ELR Document 44-1 Filed 05/21/21 Page 118 of 118




                  David A. Sleepy
              CATHY & STRAIN,LLC
                    P.O. Box 689
               Cornelia, Georgia 3053 I

          DATED this 21st day of May , 2021.

                                          HAWKINS PARNELL
                                           & YOUN6 LLP

                                                           W
                                          Willie C. Ellis Jr.
 303 Peachtree Street, NE, Suite 4000     Georgia Bar No. 246116
 Atlanta, GA 30308                        Mark Coleman Walker Jr.
 Tel: (404) 614-7400                      Georgia Bar No. 688704
 wellis@hpylaw.com                        Counsel .for Defendants Amozon.com,
 cwalker@hpylaw.com                       Inc. and Amazon.com Services, LLC




l3l9l18lv.2
